Exhibit 10.66
 
 
[Net Lease]

 
LEASE AGREEMENT
 
THIS LEASE AGREEMENT is made this 30th day of September, 2009, between ProLogis
(“Landlord”), and the Tenant named below.
 
 
Tenant:
 
United Natural Foods, Inc.
   
Tenant’s Representative,
         
Address, and Telephone:
           
313 Iron Horse Way
 
Providence, RI 02908
 
(401) 528-8634
   
Premises:
That portion of the Building, containing approximately 589,870 rentable square
feet, as determined by Landlord, as shown on Exhibit A.
   
Project:
ProLogis Park 20/35 - Building #2
   
Building:
ProLogis Park 20/35 - Building #2
 
2100 Danieldale Road
 
Lancaster, TX 75 134
   
Tenant’s Proportionate Share
of Project:
100.000%
   
Tenant’s Proportionate Share
of Building:
100.000%
   
Lease Term:
Beginning on the Commencement Date and ending on the last day of the 125th full
calendar month thereafter.
   
Commencement Date:
March 1, 2010
   
Initial Monthly Base Rent:
See Addendum 1
   
Initial Estimated Monthly
1. Utilities:
          
Operating Expense Payments:
 
(estimates only and subject to
2. Common Area Charges:
$5,407.14
 
adjustment to actual costs and
 
expenses according to the
3. Taxes:
$42,274.02
 
provisions of this Lease)
   
4. Insurance:
$2,949.35
       
5. Prop. Mgmt.:
$6,390.26
     
Initial Estimated Monthly
 
Operating Expense Payments:
$57,020.77
   
Initial Monthly Base Rent and
 
Operating Expense Payments:
$57,020.77
       
Security Deposit:
$0.00


 
-1-

--------------------------------------------------------------------------------

 
 
Broker:
NAI Huff Partners (Jerry Alexander)
   
Addenda:
1. Base Rent Adjustments 2. HVAC Maintenance Contract 3. Move Out Conditions 4.
Right of First Refusal to Purchase 5. Option to Surrender 6. Two Renewal Options
at Fixed Rate 7. Storage and Use of Permitted Hazardous Materials
   
Exhibits:
A. Site Plan and Scope of Work B. Rules and Regulations C. Parking Plan

 
1.           Granting Clause. In consideration of the obligation of Tenant to
pay rent as herein provided and in consideration of the other terms, covenants,
and conditions hereof, Landlord leases to Tenant, and Tenant takes from
Landlord, the Premises, to have and to hold for the Lease Term, subject to the
terms, covenants and conditions of this Lease. Anything in this Lease to the
contrary notwithstanding, in the event Tenant fails to obtain tax and other
incentives from the City of Lancaster, Texas with a minimum value over the Lease
Term in an amount equaling at least $1,705,925 8:00 A.M. local time in
Lancaster, Texas, that Tenant shall have the right to terminate this Lease,
provided written notice of such termination is faxed to Landlord at 972-488-9848
no later than 11:00 AM local time in Lancaster, Texas on October 20, 2009, Such
termination shall be effective upon Landlord’s receipt of Tenant’s notice to
terminate (“Tax Termination Effective Moment”), Time is of the essence with
regards to Tenant’s delivery of such termination notice with regard to failure
to obtain such tax incentives. In the event Tenant elects to terminate this
Lease as provided above, Landlord and Tenant shall each be relieved of all
obligations under this Lease effective on the Tax Termination Effective Moment.
Furthermore, anything in this Lease to the contrary notwithstanding, in the
event Tenant completes a core sampling of the floor of the Premises and Tenant,
in Tenant’s reasonable judgment, determines that the floor slab is not
sufficient for Tenant’s operations in the Premises, Tenant shall have the right
to terminate this Lease by faxing notice of such termination to Landlord at
972-488-9848 no later than 5:00 PM Eastern time on October 12, 2009 (“Floor
Termination Effective Moment”). Time is of the essence with regards to the
delivery of such notice to terminate as provided in the foregoing with regard to
the floor slab. In the event Tenant elects to terminate this Lease as provided
above, Landlord and Tenant shall each be relieved of all obligations under this
Lease effective on the Floor Termination Effective Moment.
 
2.           Landlord’s Representations and Warranties and Acceptance of
Premises. Landlord hereby warrants to Tenant that as of the date of this Lease
that it has title to the Building in fee simple and that it has full right and
authority to enter into this Lease. Landlord further warrants to Tenant that, as
of the date of this Lease, (i) no written notice has been received by Landlord
of non-compliance with any Legal Requirements in connection with the Project,
(ii) the Project, including all structures thereon, systems therein and
components thereof, is in good condition and repair, and watertight, (iii) the
Building is zoned Light Industrial which to the best of Landlord’s current
actual knowledge allows for the distribution of food products, (iv) no CC&R’s
are in effect with regards to the Project, and (v) the Premises is accessible by
trucks via public roads. The phrase “Landlord’s current, actual knowledge” shall
mean and refer only to the best of the current, actual knowledge of the officers
of Landlord having direct, operational responsibility for the Project, with the
express limitations and qualifications that the knowledge of any contractor or
consultant shall not be imputed to Landlord, and none of such officers has made
any special investigation or inquiry, and none of such officers has any duty or
obligation of diligent investigation or inquiry, or any other duty or
obligation, to acquire or to attempt to acquire information beyond or in
addition to the current, actual knowledge of such persons. Subject to the
foregoing representations and warranties, Tenant shall accept the Premises in
its condition as of the Commencement Date, subject to all applicable laws,
ordinances, regulations, covenants and restrictions. Except as expressly
provided herein, Landlord has made no representation or warranty as to the
suitability of the Premises for the conduct of Tenant’s business, and Tenant
waives any implied warranty that the Premises are suitable for Tenant’s intended
purposes. Except as provided in Paragraph 10, in no event shall Landlord have
any obligation for any defects in the Premises or any limitation on its use. The
taking of possession of the Premises shall be conclusive evidence that Tenant
accepts the Premises and that the Premises were in good condition at the time
possession was taken except for items that are Landlord’s responsibility under
Paragraph 10 and any punchlist items agreed to in writing by Landlord and
Tenant. Landlord shall complete any such punchlist items agreed to in writing by
Landlord and Tenant no later than thirty (30) days following the completion of
such punchlist; provided, however, that in the event Landlord cannot reasonably
complete such punchlist items within the thirty (30) day period Landlord shall
have such time as is reasonably necessary provided Landlord thereafter proceeds
continuously and diligently to complete such punchlist items.

 
-2-

--------------------------------------------------------------------------------

 
 
3.           Use. The Premises shall be used only for the purpose of receiving,
storing, shipping and selling (but limited to wholesale sales) products,
materials and merchandise made and/or distributed by Tenant (including any
licensee, subtenants and/or assignee), light manufacturing/assembly, and for
such other lawful purposes as may be incidental thereto. Tenant shall not
conduct or give notice of any auction, liquidation, or going out of business
sale on the Premises. Tenant will not commit waste, overload the floor or
structure of the Premises or subject the Premises to use that would damage the
Premises, excluding from damage, however normal wear and tear. Tenant shall not
permit any objectionable or unpleasant odors, smoke, dust, gas, noise, or
vibrations, as deemed objectionable by a person acting in a reasonable manner,
to emanate from the Premises, or take any other action that would constitute a
nuisance or would disturb, unreasonably interfere with, or endanger Landlord or
any tenants of the Project, in the event Tenant’s use of the Premises constitute
a nuisance as provided above Landlord shall notify Tenant in writing and
Landlord and Tenant shall work in good faith to mitigate such factors
constituting a nuisance or disturbance of other tenants of the Project.
Notwithstanding anything contained herein to the contrary, for the purpose of
determining if any odor generated by Tenant in the ordinary course of business
is a nuisance, any odor generated by Tenant in the ordinary course of business
which is consistent with odors created by food service and distribution services
operated at the highest standards of the industry shall not be deemed a
nuisance. Furthermore, Tenant’s use of trucks in the ordinary course of Tenant’s
business at the Project shall not be deemed a nuisance under this Lease. Outside
storage is prohibited without Landlord’s prior written consent; provided Tenant
shall have the right to park vehicles, which may contain inventory, overnight at
the truck loading docks and parking areas for the Premises provided such
vehicles are in operable condition. In the event any trucks stored at the
Premises are inoperable, such vehicles shall be removed within 48 hours
following receipt of Landlord’s notice. Notwithstanding anything to the contrary
set forth elsewhere in this Lease, Tenant shall have the right to place and
maintain at all times, at Tenant’s sole cost and expense and in compliance with
Legal Requirements, during the Lease Term a picnic area outside of the Premises
at a location to be approved by Landlord, which approval shall not be
unreasonably withheld. Landlord shall have no liability whatsoever in connection
with such picnic area, and Tenant shall indemnify Landlord for any and all
claims arising from the presence and maintenance of such picnic area.
Notwithstanding anything to the contrary set forth elsewhere in this Lease,
Tenant shall have the right to place and maintain at all times, at Tenant’s sole
cost and expense, during the Lease Term in the “truck court” adjoining the
building in which the Premises is located a dumpsters that shall be utilized by
Tenant in connection with its business operations. Landlord shall have no
liability whatsoever in connection with such dumpster, and Tenant shall
indemnify Landlord for any and all claims arising from the presence and
maintenance of such dumpster. Tenant, at its sole expense, shall use and occupy
the Premises in compliance with all laws, including, without limitation, the
Americans With Disabilities Act, orders, judgments, ordinances, regulations,
codes, directives, permits, licenses, covenants and restrictions now or
hereafter applicable to the Premises (collectively, “Legal Requirements”). The
Premises shall not be used as a place of public accommodation under the
Americans with Disabilities Act or similar state statutes or local ordinances or
any regulations promulgated thereunder, all as may be amended from time to time.
In the event that Landlord receives notice that the Premises is not in
compliance with applicable Legal Requirements (as hereinafter defined) existing
as of the Commencement Date and such non-compliance is not related to Tenant’s
specific use of the Premises or Tenant-Made Alterations to the Premises
performed by Tenant, Landlord shall make such modifications as may be required
by order or directive of applicable governmental authority in order to bring the
Premises into compliance with applicable Legal Requirements (as hereinafter
defined) as of the Commencement Date without cost or expense to Tenant and
without including such cost or expense as an Operating Expense. Furthermore, in
the event Landlord receives notice that the Premises is not in compliance with
applicable Legal Requirements which come into effect after the Commencement Date
and such non-compliance is not related to Tenant’s specific use of the Premises
or Tenant-Made Alterations to the Premises performed by Tenant, Landlord shall
make such modifications as may be required by order or directive of applicable
governmental authority in order to bring the Premises into compliance with
applicable Legal Requirements which shall be chargeable to Tenant as an
Operating Expense. Tenant shall, at its expense, make any alterations or
modifications, within or without the Premises, that are required by Legal
Requirements related to Tenant’s use or occupation of the Premises. Tenant will
not use or permit the Premises to be used for any purpose or in any manner that
would void Tenant’s or Landlord’s insurance or cause the disallowance of any
sprinkler credits. If any increase in the cost of any insurance on the Premises
or the Project is caused by Tenant’s use or occupation of the Premises, or
because Tenant vacates the Premises, then Tenant shall pay the amount of such
increase to Landlord. Subject to applicable ordinances and building codes
governing Tenant’s right to occupy or perform in the Premises, Tenant shall be

 
-3-

--------------------------------------------------------------------------------

 
 
allowed to install its tenant improvements, machinery, equipment, fixtures, or
other property in the Premises commencing on the date which is ten (10) calendar
days following the date of full execution of this Lease provided any such
occupancy or performance in the Premises shall be in accordance with the
provisions governing Tenant-Made Alterations and Trade Fixtures in the Lease,
shall be subject to Tenant providing to Landlord satisfactory evidence of
insurance for personal injury and property damage related to such installations
and satisfactory payment arrangements with respect to installations permitted
hereunder, and such occupation of the Premises by Tenant prior to the
Commencement Date shall be subject to all obligations of Tenant under this Lease
except for the payment of Base Rent or Operating Expenses.
 
4.           Base Rent. Tenant shall pay Base Rent in the amount set forth in
Addendum 1. The first month’s Base Rent and the first monthly installment of
estimated Operating Expenses (as hereafter defined) shall be due and payable on
the date hereof, and Tenant promises to pay to Landlord in advance, without
demand, deduction or set-off, monthly installments of Base Rent by Tenant’s
corporate check on or before the first day of each calendar month succeeding the
Commencement Date. Payments of Base Rent for any fractional calendar month shall
be prorated. All payments required to be made by Tenant to Landlord hereunder
(or to such other party as Landlord may from time to time specify in writing)
shall be made at such place, within the continental United States, as Landlord
may from time to time designate to Tenant in, writing. The obligation of Tenant
to pay Base Rent and other sums to Landlord and the obligations of Landlord
under this Lease are independent obligations. Except as expressly provided in
this Lease, Tenant shall have no right at any time to abate, reduce, or set-off
any rent due hereunder except as may be expressly provided in this Lease. If
Tenant is delinquent in any monthly installment of Base Rent or of Operating
Expenses beyond 5 days after the due date thereof, and after notice as provided
below, Tenant shall pay to Landlord on demand a late charge equal to 5 percent
of such delinquent sum. Tenant shall not be obligated to pay the late charge
until Landlord has given Tenant 5 days written notice of the delinquent payment
(which may be given at any time during the delinquency); provided, however, that
such notice shall not be required more than twice in any 12-month period. The
provision for such late charge shall be in addition to all of Landlord’s other
rights and remedies hereunder or at law and shall not be construed as a penalty
or as limiting Landlord’s remedies in any manner.
 
5.           Security Deposit. [Intentionally Omitted]
 
6.           Operating Expense Payments. During each month of the Lease Term, on
the same date that Base Rent is due, Tenant shall pay Landlord an amount equal
to 1/12 of the annual cost, as estimated by Landlord from time to time, of
Tenant’s Proportionate Share (hereinafter defined) of Operating Expenses for the
Project. Payments thereof for any fractional calendar month shall be prorated.
The term “Operating Expenses” means all costs and expenses incurred by Landlord
with respect to the ownership, maintenance, and operation of the Project
including, but not limited to costs of: Taxes (hereinafter defined); an annual
consulting fee for determining whether or not to contest Taxes for the Project
not to exceed $500.00 per year; reasonable fees payable to tax consultants and
attorneys for contesting taxes provided such fees are payable on a contingency
fee basis except for standard expenses such as filing fees, postage/courier
fees, and other standard administrative expenses; utilities; maintenance, repair
and replacement of all portions of the Project, including without limitation,
paving and parking areas, roads, non-structural components of roofs (including
the roof membrane), alleys, and driveways, mowing, landscaping, snow removal,
exterior painting, utility lines, heating, ventilation and air conditioning
systems, lighting, electrical systems and other mechanical and building systems;
amounts paid to contractors and subcontractors for work or services performed in
connection with any of the foregoing; charges or assessments of any association
to which the Project is subject; property management fees payable to a property
manager, including any affiliate of Landlord, which fees at this time shall not
exceed three (3%) of gross receipts due and payable under this Lease (excluding
Taxes), or if there is no properly manager, an administration fee of 10 percent
of Operating Expenses payable to Landlord; security services, if any; trash
collection, sweeping and removal; and additions or alterations made by Landlord
to the Project or the Building in order to comply with Legal Requirements (other
than those expressly required herein to be made by Tenant or by Landlord as
provided in Paragraph 3) or that are necessary for the continued use and
operation of the Project or the Building as a bulk warehouse facility in the
market area, provided that the cost of additions or alterations that are
required to be capitalized for federal income tax purposes shall be amortized on
a straight line basis over a period equal to the lesser of the useful life
thereof for federal income tax purposes or 10 years. Operating Expenses do not
include costs, expenses, depreciation or amortization for capital repairs and
capital replacements required to be made by Landlord under Paragraph 10 of this
Lease, debt service under mortgages or ground rent under ground leases, costs of
restoration to the extent of net insurance proceeds received by Landlord with
respect thereto, leasing commissions, or the costs of renovating space for
tenants.

 
-4-

--------------------------------------------------------------------------------

 
 
If Tenant’s total payments of Operating Expenses for any year are less than
Tenant’s Proportionate Share of actual Operating Expenses for such year, then
Tenant shall pay the difference to Landlord within 30 days after demand, and if
more, then Landlord shall retain such excess and credit it against Tenant’s next
payments. For purposes of calculating Tenant’s Proportionate Share of Operating
Expenses, a year shall mean a calendar year except the first year, which shall
begin on the Commencement Date, and the last year, which shall end on the
expiration of this Lease. With respect to Operating Expenses which Landlord
allocates to the entire Project, Tenant’s “Proportionate Share” shall be the
percentage set forth on the first page of this Lease as Tenant’s Proportionate
Share of the Project as reasonably adjusted by Landlord in the future for
changes in the physical size of the Premises or the Project; and, with respect
to Operating Expenses which Landlord allocates only to the Building, Tenant’s
“Proportionate Share” shall be the percentage set forth on the first page of
this Lease as Tenant’s Proportionate Share of the Building as reasonably
adjusted by Landlord in the future for changes in the physical size of the
Premises or the Building. Landlord may equitably increase or decrease Tenant’s
Proportionate Share, as applicable, for any item of expense or cost reimbursable
by Tenant that relates to a repair, replacement, or service that benefits only
the Premises or only a portion of the Project or Building that includes the
Premises, or that is completely unrelated to the Premises, or that varies with
occupancy or use. With respect to the foregoing sentence, Landlord must provide
reasonable supporting documentation for any increase or decrease. The estimated
Operating Expenses for the Premises set forth on the first page of this Lease
are only estimates, and Landlord makes no guaranty or warranty that such
estimates will be accurate.
 
Notwithstanding anything contained in this Lease to the contrary, for the
purpose of calculating Tenant’s reimbursement of Operating Expenses from the
period commencing on the Commencement Date and ending on December 31, 2010,
Tenant’s Proportionate Share of the Building shall be 59.98% and Tenant’s
Proportionate Share of the Project shall be 59.98%.
 
Tenant shall not be obligated to pay for Controllable Operating Expenses in any
year to the extent they have increased by more than six percent (6%) per annum,
compounded annually on a cumulative basis from actual Controllable Operating
Expenses applicable to the Premises during the 2011 calendar year. For purposes
of this Paragraph, Controllable Operating Expenses shall mean all Operating
Expenses as set forth in this Paragraph 6 of the Lease, except for Taxes,
insurance premiums, costs in connection with adverse weather conditions, and
utility costs. Controllable Operating Expenses shall be determined on an
aggregate basis and not on an individual basis, and the cap on Controllable
Operating Expenses shall be determined on Operating Expenses as they have been
adjusted for vacancy or usage pursuant to the terms of the Lease.
 
7.            Utilities. Tenant shall pay for all water, gas, electricity, heat,
light, power, telephone, sewer, sprinkler services, refuse and trash collection,
and other utilities and services used on the Premises, all maintenance charges
for utilities, and any storm sewer charges or other similar charges for
utilities imposed by any governmental entity or utility provider, together with
any taxes, penalties, surcharges or the like pertaining to Tenant’s use of the
Premises. Landlord may cause at Tenant’s expense any utilities to be separately
metered or charged directly to Tenant by the provider. Tenant shall pay its
share of all charges for jointly metered utilities based upon consumption, as
reasonably determined by Landlord. No interruption or failure of utilities shall
result in the termination of this Lease or the abatement of rent.
 
Notwithstanding anything contained herein to the contrary, in the event that
such interruption or cessation of utilities results from Landlord’s negligent or
willful act or omission continues beyond two (2) business days from the date of
such interruption or cessation, then, provided Tenant has delivered Landlord
with prompt notice of such interruption, the rent under this Lease will abate,
commencing on the second (2nd) business day the Premises remain untenantable,
and continuing until the dare on which the utilities are restored and the
Premises are again tenantable. No abatement of rentals as hereinabove described
will apply in the event such interruption of utilities is the result of Tenant’s
alterations to the Premises, or any negligent act or omission of Tenant, its
agents, employees or contractors, or any cause other than the negligent or
willful act or omission of Landlord or its employees, agents or contractors.

 
-5-

--------------------------------------------------------------------------------

 
 
Landlord represents that as of the Commencement Date the Premises is services by
municipal water service and furthermore, Landlord represents to Tenant that to
the best of Landlord’s current, actual knowledge that there are no restrictions
on the use of such water service. The phrase “current, actual knowledge of
Landlord” shall mean and refer only to the best of the current, actual knowledge
of the officers of Landlord having direct, operational responsibility for the
Project, with the express limitations and qualifications that the knowledge of
any contractor or consultant shall not be imputed to Landlord, and none of such
officers has made any special investigation or inquiry, and none of such
officers has any duty or obligation of diligent investigation or inquiry, or any
other duty or obligation, to acquire or to attempt to acquire information beyond
or in addition to the current, actual knowledge of such persons.
 
8.           Taxes. Landlord shall pay all taxes, assessments and governmental
charges (collectively referred to as “Taxes”) that accrue against the Project
during the Lease Term, which shall be included as part of the Operating Expenses
charged to Tenant. Landlord may contest by appropriate legal proceedings the
amount, validity, or application of any Taxes or liens thereof. All capital
levies or other taxes assessed or imposed on Landlord upon the rents payable to
Landlord under this Lease and any franchise tax, any excise, transaction, sales
or privilege tax, assessment, levy or charge measured by or based, in whole or
in part, upon such rents from the Premises (including the Texas Margins Tax)
and/or the Project or any portion thereof shall be paid by Tenant to Landlord as
an Operating Expenses; provided, however, in no event shall Tenant be liable for
any net income taxes imposed on Landlord unless such net income taxes are in
substitution for any Taxes payable hereunder. lf any such tax or excise is
levied or assessed directly against Tenant, upon Tenant’s receipt of notice of
such tax then Tenant shall be responsible for and shall pay the same at such
times and in such manner as the taxing authority shall require. Tenant shall be
liable for all taxes levied or assessed against any personal property or
fixtures placed in the Premises, whether levied or assessed against Landlord or
Tenant.
 
9.           Insurance. Landlord shall maintain all risk property insurance
covering the full replacement cost of the Building. Landlord may, but is not
obligated to, maintain such other insurance and additional coverages as it may
deem necessary, including, but not limited to, commercial liability insurance
and rent loss insurance, provided such other insurance is customary in the
market where the Premises is located for similarly situated landlords of similar
properties. All such insurance shall be included as part of the Operating
Expenses charged to Tenant. The Project or Building may be included in a blanket
policy (in which case the cost of such insurance allocable to the Project or
Building will be determined by Landlord based upon the insurer’s cost
calculations). Tenant shall also reimburse Landlord for any increased premiums
or additional insurance which Landlord reasonably deems necessary as a result of
Tenant’s use of the Premises.
 
Tenant, at its expense, shall maintain during the Lease Term: all risk property
insurance covering the full replacement cost of all property and improvements
installed or placed in the Premises by Tenant at Tenant’s expense; worker’s
compensation insurance with no less than the minimum limits required by law;
employer’s liability insurance with such limits as required by law; and
commercial liability insurance, with a minimum limit of $1,000,000 per
occurrence and a minimum umbrella limit of $1,000,000, for a total minimum
combined general liability and umbrella limit of $2,000,000 (together with such
additional umbrella coverage as Landlord may reasonably require) for property
damage, personal injuries, or deaths of persons occurring in or about the
Premises. Landlord may from time to time require reasonable increases in any
such limits, The commercial liability policies shall name Landlord as an
additional insured, insure on an occurrence and not a claims-made basis, be
issued by insurance companies which are reasonably acceptable to Landlord, not
be cancelable unless 30 days’ prior written notice shall have been given to
Landlord, contain a hostile fire endorsement and a contractual liability
endorsement and provide primary coverage to Landlord (any policy issued to
Landlord providing duplicate or similar coverage shall be deemed excess over
Tenant’s policies). Such policies or certificates thereof shall be delivered to
Landlord by Tenant upon commencement of the Lease Term and upon each renewal of
said insurance.
 
The all risk property insurance obtained by Landlord and Tenant shall include a
waiver of subrogation by the insurers and all rights based upon an assignment
from its insured, against Landlord or Tenant, their officers, directors,
employees, managers, agents, invitees and contractors, in connection with any
loss or damage thereby insured against. Neither party nor its officers,
directors, employees, managers, agents, invitees or contractors shall be liable
to the other for loss or damage caused by any risk coverable by all risk
property insurance, and each party waives any claims against the other party,
and its officers, directors, employees, managers, agents, invitees and
contractors for such loss or damage. The failure of a party to insure its
property shall not void this waiver. Landlord and its agents, employees and

 
-6-

--------------------------------------------------------------------------------

 
 
contractors shall not be liable for, and Tenant hereby waives all claims against
such parties for, business interruption losses sustained by Tenant or any person
claiming through Tenant resulting from any accident or occurrence in or upon the
Premises or the Project from any cause whatsoever, including without limitation,
damage caused in whole or in part, directly or indirectly, by the negligence of
Landlord or its agents, employees or contractors. Tenant and its agents,
employees and contractors shall not be liable for, and Landlord hereby waives
all claims against such parties for, rental losses sustained by Landlord or any
person claiming through Landlord resulting from any accident or occurrence in or
upon the Premises or the Project from any cause whatsoever, including without
limitation, damage caused in whole or in part, directly or indirectly, by the
negligence of Tenant or its agents, employees or contractors.
 
Landlord represents and warrants that as of the date hereof it has not received
any notice from any insurer of coverage maintained by Landlord requiring
modifications or work to be performed on the Premises as a condition to the
maintenance or renewal of any such policies of insurance with respect to the
Premises.
 
10.           Landlord’s Repairs. Landlord shall maintain, at its expense, the
structural soundness of the roof, foundation, and exterior walls of the Building
in good repair, reasonable wear and tear and uninsured losses and damages caused
by Tenant, its agents and contractors excluded. The term “walls” as used in this
Paragraph 10 shall not include windows, glass or plate glass, doors or overhead
doors, special store fronts, dock bumpers, dock plates or levelers, or office
entries. Tenant shall promptly give Landlord written notice of any repair
required by Landlord pursuant to this Paragraph 10, after which Landlord shall
have a reasonable opportunity to repair.
 
In the event of an emergency (being defined as an imminent threat of personal
injury to Tenant’s employees, material damage to Tenant’s equipment or other
property at the Premises, or a material impact on Tenant’s operations at the
Premises), Tenant shall have the right to make such temporary, emergency repairs
to the roof, foundation, floors and exterior walls of the building of which the
Premises are a part, or the roof membrane, skylights, roof vents, drains and
downspouts of the Project, and the exterior and under slab utility systems for
the Project, as may be reasonably necessary to prevent such material damage to
the equipment or property of Tenant situated in the Premises, or such personal
injury to Tenant’s employees, provided Tenant has no reasonable alternative and
has notified or attempted in good faith to notify Landlord’s representative of
such emergency by telephone (with subsequent written notice as soon as
practicable). The provisions of this paragraph do not constitute an
authorization by Landlord for Tenant to enter the premises of any other tenant
of the Project, and Tenant has not been designated as Landlord’s agent for the
purposes of any such entry. Landlord shall reimburse Tenant for the reasonable,
out-of-pocket costs incurred by Tenant in making such emergency repairs to the
roof, foundation or exterior walls, as applicable within thirty (30) days after
submission by Tenant to Landlord of an invoice therefore, accompanied by
reasonable supporting documentation for the costs so incurred. In the event
Landlord fails or refuses to reimburse Tenant for such costs within such thirty
(30) day period and Tenant brings an action for recovery of such amounts from
Landlord as provided for in this Lease, then Tenant shall be entitled to
recover, in addition to the amount of such costs, interest on such amounts from
the date incurred by Tenant until recovered from Landlord, at the rate provided
in Paragraph 37(j) of this Lease, and the reasonable attorneys’ fees and other
costs of court incurred by Tenant in pursuing such action.
 
11.           Tenant’s Repairs. Landlord, at Tenant’s expense to be passed
through as an Operating Expenses as provided in Paragraph 6, shall maintain in
good repair and condition the parking areas and other common areas of the
Building, including, but not limited to driveways, alleys, landscape and grounds
surrounding the Premises, as well as all systems which are located outside of
the Premises except as provided below. Subject to Landlord’s obligations above
in this Paragraph 11, in Paragraph 10 and subject to Paragraphs 9 and 15,
Tenant, at its expense, shall repair, replace and maintain in good condition all
portions of the Premises and all areas, improvements and systems exclusively
serving the Premises which are located in the Premises (except for the heating,
ventilation, and air conditioning systems which may be located outside of the
Premises), including, without limitation, dock and loading areas, truck doors,
plumbing, water and sewer lines located in the Premises, fire sprinklers and
fire protection systems, entries, doors, ceilings, windows, interior walls, and
the interior side of demising walls, and heating, ventilation and air
conditioning systems. Such repair and replacements include capital expenditures
and repairs whose benefit may extend beyond the Term, provided in all events
Landlord shall complete such capital repairs and such capital expenditures shall
be fully amortized in accordance with the Formula (defined hereafter) and
reimbursed to Landlord over the remainder of the Lease Term, without regard to
any extension or renewal option not then exercised. The “Formula” shall mean
that number, the numerator of which

 
-7-

--------------------------------------------------------------------------------

 
 
shall be the number of months of the Lease Term remaining after such capital
expenditures, and the denominator of which shall be the amortization period (in
months) equal to the useful life of such repair or replacement multiplied by the
cost of such capital expenditure or repair. Landlord shall pay for such capital
expenditures and repairs and Tenant shall reimburse Landlord for its amortized
share of same (determined as hereinabove set forth) in equal monthly
installments in the same manner as the payment by Tenant to Landlord of the
Operating Expenses. In the event Tenant extends the Lease Term either by way of
an option or negotiated extension, such reimbursement by Tenant shall continue
as provided above until such amortization period has expired. Heating,
ventilation and air conditioning systems and other mechanical and building
systems serving the Premises shall be maintained at Tenant’s expense pursuant to
maintenance service contracts entered into by Tenant or, in the event Tenant
fails to maintain as provided herein by Landlord upon thirty (30) days prior
written notice to Tenant. The scope of services and contractors under such
maintenance contracts shall be reasonably approved by Landlord. If Tenant fails
to perform any repair or replacement for which it is responsible, Landlord may
perform such work and be reimbursed by Tenant within 10 days after demand
therefor. Subject to Paragraphs 9 and 15, Tenant shall bear the full cost of any
repair or replacement to any part of the Building or Project that results from
damage caused by Tenant, its agents, contractors, or invitees and any repair
that benefits only the Premises.
 
Landlord agrees to enforce to Tenant’s benefits any guarantees an warranties, if
any, which relate to any maintenance or repair to be completed by Tenant above
or which are to be completed by Landlord at Tenant’s expense as an Operating
Expense as provided above. Notwithstanding anything contained in this Lease,
Tenant shall have no responsibility for latent defects in the initial
construction of the Building or Project and costs to correct such latent defects
shall not be passed through to Tenant as an Operating Expense.
 
12.           Tenant-Made Alterations and Trade Fixtures. Any alterations,
additions, or improvements made by or on behalf of Tenant to the Premises
(“Tenant-Made Alterations”) shall be subject to Landlord’s prior written
consent, Tenant shall cause, at its expense, all Tenant-Made Alterations to
comply with insurance requirements and with Legal Requirements and shall
construct at its expense any alteration or modification required by Legal
Requirements as a result of any Tenant-Made Alterations. All Tenant-Made
Alterations shall be constructed in a good and workmanlike manner by contractors
reasonably acceptable lo Landlord and only good grades of materials shall be
used. All plans and specifications for any Tenant-Made Alterations shall be
submitted to Landlord for its approval, which shall not be unreasonably withheld
or delayed. Notwithstanding anything contained herein to the contrary, Landlord
shall either approve or disapprove, as the case may be, Tenant’s request for
approval to complete Tenant-Made Alterations to the Premises within 10 business
days after receipt of Tenant’s plans and specifications for such Tenant-Made
Alterations, provided that such plans and specifications, in Landlord’s
commercially reasonable judgment, contain sufficient and complete information to
effectuate Landlord’s approval hereunder. If Landlord rejects such plans and
specifications Landlord must do so with specificity and Tenant shall have an
opportunity to resubmit such plans and specifications and each resubmission
shall be subject to the foregoing procedures. Landlord may monitor construction
of the Tenant-Made Alterations. Tenant shall reimburse Landlord for its costs in
reviewing plans and specifications and in monitoring construction, not to exceed
$1,000 for each project. Landlord’s right to review plans and specifications and
to monitor construction shall be solely for its own benefit, and Landlord shall
have no duty to see that such plans and specifications or construction comply
with applicable laws, codes, rules and regulations. Tenant shall provide
Landlord with the identities and mailing addresses of all persons performing
work or supplying materials, prior to beginning such construction, and Landlord
may post on and about the Premises notices of non-responsibility pursuant to
applicable law. Tenant shall provide to Landlord certificates of insurance from
all contractors and subcontractors who work on the Tenant-Made Alterations for
worker’s compensation and other coverage in amounts and from an insurance
company satisfactory to Landlord protecting Landlord against liability for
personal injury or property damage during construction. Upon completion of any
Tenant-Made Alterations, Tenant shall deliver to Landlord final lien waivers
from all such contractors and subcontractors. Upon surrender of the Premises,
all Tenant-Made Alterations and any leasehold improvements constructed by
Landlord or Tenant shall remain on the Premises as Landlord’s property, except
to the extent Landlord requires removal at Tenant’s expense of any such items or
Landlord and Tenant have otherwise agreed in writing in connection with
Landlord’s consent to any Tenant-Made Alterations. Upon Tenant’s written
request, Landlord shall provide Tenant, at the time of Tenant’s request for
approval of Tenant-Made Alterations, a list of which Tenant-Made Alterations
Landlord will require Tenant to remove upon surrender of the Premises. Tenant
shall repair any damage caused by such removal.

 
-8-

--------------------------------------------------------------------------------

 
 
Tenant, at its own cost and expense and without Landlord’s prior approval, may
erect such shelves, bins, machinery and trade fixtures (collectively “Trade
Fixtures”) in the ordinary course of its business provided that such items do
not alter the basic character of the Premises, do not overload or damage the
Premises, and may be removed without injury to the Premises, and the
construction, erection, and installation thereof complies with all Legal
Requirements and with Landlord’s requirements set forth above. Tenant shall
remove its Trade Fixtures and shall repair any damage caused by such removal.
 
Notwithstanding anything contained herein to the contrary, Landlord shall
contribute up to a maximum amount of $1,900,000.00 (the “TI Allowance”), toward
the initial Tenant-Made Alterations to the Premises, which such payment shall be
made by Landlord to Tenant within 30 days following Landlord’s receipt of
Tenant’s invoice substantiating the costs related to Tenant-Made Alterations
which costs equal at least $1,900,000.00 (which may include an invoice from the
general contractor). Notwithstanding anything contained herein, Tenant shall
have an obligation to deliver to Landlord final lien waivers from all
contractors and sub-contractors who work on the initial Tenant-Made Alterations
upon the completion of the initial Tenant-Made Alterations. Landlord shall be
under no obligation to pay for any Tenant-Made Alterations to the Premises in
excess of the TI Allowance. Further, such TI Allowance shall only be available
for Tenant’s use through August 31, 2010, and Tenant hereby waives any and all
rights to any unused portion of the TI Allowance remaining as of September 1,
2010. Notwithstanding anything contained herein to the contrary, in the event
Landlord sells the Building, or assigns this Lease (including a collateral
assignment) prior to August 31, 2010, Landlord shall escrow any amount of the TI
Allowance remaining as of the date of such sale of the Building or assignment of
this Lease, which escrow shall provide that Tenant may draw down on such escrow
amount upon delivery of invoices substantiating the costs related to the
Tenant-Made Alterations as provided above.
 
Subject to Landlord’s review and approval of the plans and specifications
related thereto, Landlord hereby agrees to permit Tenant to install a
photovoltaic system, including solar roof panels, on the roof of the Premises;
provided such system does not adversely impact the structural integrity of the
Building. The installation, maintenance, and repair of such systems shall be at
Tenant’s sole cost and expense. Tenant agrees and understands that Landlord may
require conditions to such installation, including, but not limited to, no
penetrations of the roof membrane, system shall be architecturally screened and
secured and not visible from the street, Landlord shall have the right to
oversee such installation, and all electricity generated by the systems shall be
used by Tenant and not sold to other tenant’s in the Project or to utility
companies.
 
13.           Signs. Tenant shall not make any changes to the exterior of the
Premises, install any exterior lights, decorations, balloons, flags, pennants,
banners, or painting, or erect or install any signs, windows or door lettering,
placards, decorations, or advertising media of any type which can be viewed from
the exterior of the Premises, without Landlord’s prior written consent. Upon
surrender or vacation of the Premises, Tenant shall have removed all signs and
repair, paint, and/or replace the building facia surface to which its signs are
attached. Tenant shall obtain all applicable governmental permits and approvals
for sign and exterior treatments. All signs, decorations, advertising media,
blinds, draperies and other window treatment or bars or other security
installations visible from outside the Premises shall be subject to Landlord’s
approval and conform in all respects to Landlord’s requirements. Notwithstanding
the foregoing, Tenant shall have the right to install signage on the exterior
wall of the Building at its sole cost and expense and subject to Landlord’s
approval of the design, size and location of such signage, which consent shall
not be unreasonably withheld provided such signage is consistent with approved
signage of other tenants of the Project.
 
14.           Parking. Tenant shall be entitled to the exclusive use of all
parking areas serving the Premises. Landlord shall not be responsible for
enforcing Tenant’s parking rights against any third parties. Notwithstanding the
foregoing to the contrary, in the event Tenant exercises its right to surrender
the Surrender Premises 1 as provided in Addendum 5 then the foregoing shall
automatically be amended such that Tenant’s parking rights shall a be as
provided in Exhibit C (Phase I Parking) and in the event Tenant exercises its
right to surrender the Surrender Premises 2,as provided in Addendum 5 then the
foregoing shall automatically be amended such that Tenant’s parking rights shall
be as provided in Exhibit C (Phase II Parking).

 
-9-

--------------------------------------------------------------------------------

 
 
15.           Restoration. If at any time during the Lease Term the Premises are
damaged by a fire or other casualty, Landlord shall notify Tenant within 60 days
after such damage as to the amount of time Landlord reasonably estimates it will
take to restore the Premises. If the restoration time is estimated to exceed 6
months, either Landlord or Tenant may elect to terminate this Lease upon notice
to the other party given no later than 30 days after Landlord’s notice. If
neither party elects to terminate this Lease or if Landlord estimates that
restoration will take 6 months or less, then, subject to receipt of sufficient
insurance proceeds, Landlord shall promptly restore the Premises excluding the
improvements installed by Tenant or by Landlord and paid by Tenant, subject to
delays arising from the collection of insurance proceeds or from Force Majeure
events. Tenant at Tenant’s expense shall promptly perform, subject to delays
arising from the collection of insurance proceeds, or from Force Majeure events,
all repairs or restoration not required to be done by Landlord and shall
promptly re-enter the Premises and commence doing business in accordance with
this Lease, Notwithstanding the foregoing, either party may terminate this Lease
if the Premises are damaged during the last nine months of the Lease Term and
Landlord reasonably estimates that it will take more than one month to repair
such damage. Base Rent and Operating Expenses shall be abated for the period of
repair and restoration in the proportion which the area of the Premises, if any,
which is not usable by Tenant bears to the total area of the Premises. Such
abatement shall be the sole remedy of Tenant, and except as provided herein,
Tenant waives any right to terminate the Lease by reason of damage or casualty
loss.
 
16.           Condemnation. If Landlord shall receive written notice from any
third party with condemning authority of such party’s intent to condemn any part
of the Premises or the Project for any public or quasi-public use under
governmental law, ordinance, or regulation, or by right of eminent domain, or by
private purchase in lieu thereof (a “Taking” or “Taken”), and the Taking would
prevent or materially interfere with Tenant’s use of the Premises or in
Landlord’s judgment would materially interfere with or impair its operation of
the Project, then upon written notice by Landlord this Lease shall terminate and
Base Rent shall be apportioned as of said date. If part of the Premises shall be
Taken, and this Lease is not terminated as provided above, the Base Rent payable
hereunder during the unexpired Lease Term shall be reduced to such extent as may
be fair and reasonable under the circumstances, In the event of any such Taking,
Landlord shall be entitled to receive the entire price or award from any such
Taking without any payment to Tenant, and Tenant hereby assigns to Landlord
Tenant’s interest, if any, in such award. Tenant shall have the right, to the
extent that same shall not diminish Landlord’s award, to make a separate claim
against the condemning authority (but not Landlord) for such compensation as may
be separately awarded or recoverable by Tenant for moving expenses and damage to
Tenant’s Trade Fixtures, if a separate award for such items is made to Tenant.
 
17.           Assignment and Subletting. Without Landlord’s prior written
consent, Tenant shall not assign this Lease or sublease the Premises or any part
thereof or mortgage, pledge, or hypothecate its leasehold interest or grant any
concession or license within the Premises and any attempt to do any of the
foregoing shall be void and of no effect. For purposes of this paragraph, a
transfer of the ownership interests controlling Tenant shall be deemed an
assignment of this Lease unless such ownership interests are publicly traded.
Notwithstanding the above, Tenant may assign or sublet the Premises, or any part
thereof, to any entity controlling Tenant, controlled by Tenant or under common
control with Tenant (a “Tenant Affiliate”), without the prior written consent of
Landlord. Tenant shall reimburse Landlord for all of Landlord’s reasonable
out-of-pocket expenses in connection with any assignment or sublease. Upon
Landlord’s receipt of Tenant’s written notice of a desire to assign the Lease or
sublet the entire Premises (other than to a Tenant Affiliate), Landlord may, by
giving written notice to Tenant within 30 days after receipt of Tenant’s notice,
terminate this Lease, as of the date specified in Tenant’s notice for the
commencement of the proposed assignment or sublease. Landlord and Tenant shall
be relieved of all obligations accruing under this Lease after the effective
date of such termination but not any obligations accruing under the Lease prior
to the effective date of such termination.
 
Notwithstanding any assignment or subletting, Tenant and any guarantor or surety
of Tenant’s obligations under this Lease shall at all times remain fully
responsible and liable for the payment of the rent and for compliance with all
of Tenant’s other obligations under this Lease (regardless of whether Landlord’s
approval has been obtained for any such assignments or sublettings). In the
event that the rent due and payable by a sublessee or assignee (or a combination
of the rental payable under such sublease or assignment plus any bonus or other
consideration therefor or incident thereto) exceeds the rental payable under
this Lease, then Tenant shall be bound and obligated to pay Landlord as
additional rent hereunder one half of all such excess rental and other excess
consideration (after deducting standard tenant improvements, reasonable
brokerage fees, and reasonable attorney’s fees) within 10 days following receipt
thereof by Tenant.

 
-10-

--------------------------------------------------------------------------------

 
 
If this Lease be assigned or if the Premises be subleased (whether in whole or
in part) or in the event of the mortgage, pledge, or hypothecation of Tenant’s
leasehold interest or grant of any concession or license within the Premises or
if the Premises be occupied in whole or in part by anyone other than Tenant,
then upon a default by Tenant hereunder Landlord may seek to collect rent from
the assignee, sublessee, mortgagee, pledgee, party to whom the leasehold
interest was hypothecated, concessionee or licensee or other occupant and,
except to the extent set forth in the preceding paragraph, apply the amount
collected to the next rent payable hereunder; and all such rentals collected by
Tenant shall be held in trust for Landlord and immediately forwarded to
Landlord. No such transaction or collection of rent or application thereof by
Landlord, however, shall be deemed a waiver of these provisions or a release of
Tenant from the further performance by Tenant of its covenants, duties, or
obligations hereunder.
 
18.           Indemnification. Except for the negligence or willful misconduct
of Landlord, its agents, employees or contractors, and to the extent permitted
by law, Tenant agrees to indemnify, defend and hold harmless Landlord, and
Landlord’s agents, employees and contractors, from and against any and all
losses, liabilities, damages, costs and expenses (including attorneys’ fees)
resulting from claims by third parties for injuries to any person and damage to
or theft or misappropriation or loss of property occurring in or about the
Project and arising from the use and occupancy of the Premises or from any
activity, work, or thing done, permitted or suffered by Tenant in or about the
Premises or due to any other act or omission of Tenant, its subtenants,
assignees, invitees, employees, contractors and agents. The furnishing of
insurance required hereunder shall not be deemed to limit Tenant’s obligations
under this Paragraph 18.
 
Except for the negligence or willful misconduct of Tenant, its agents, employees
or contractors, and to the extent permitted by law, Landlord agrees to
indemnify, defend and hold harmless Tenant, and Tenant’s agents, employees and
contractors, from and against any and all losses, liabilities, damages, costs
and expenses (including attorneys’ fees) resulting from claims by third parties
for injuries to any person and damage to or theft or misappropriation or loss of
property occurring in or about the Project or arising from any activity, work,
or thing done, permitted or suffered by Landlord in or about the Project or due
to any other act or omission of Landlord, its assignees, invitees, employees,
contractors and agents. The furnishing of insurance required hereunder shall not
be deemed to limit Landlord’s obligations under this Paragraph 18.
 
If a claim under the foregoing indemnity is made against the indemnitee which
the indemnitee believes to be covered by an indemnitor’s indemnification
obligations hereunder, the indemnitee shall promptly notify the indemnitor of
the claim and, in such notice shall offer to the indemnitor the opportunity to
assume the defense of the claim within 10 business days after receipt of the
notice (with counsel reasonably acceptable to the indemnitee). If the indemnitor
timely elects to assume the defense of the claim, the indemnitor shall have the
right to settle the claim on any terms it considers reasonable and without the
indemnitee’s prior written consent, as long as the settlement shall not require
the indemnitee to render any performance or pay any consideration, and the
indemnitee shall not have the right to settle any such claim. If the indemnitor
fails timely to elect to assume the defense of the claim or fails to defend the
claim with diligence, then the indemnitee shall have the right to take over the
defense of the claim and to settle the claim on any terms the indemnitee
considers reasonable. Any such settlement shall be valid as against the
indemnitor. If the indemnitor assumes the defense of a claim, the indemnitee may
employ its own counsel but such employment shall be at the sole expense of the
indemnitee. If any such claim arises out of the negligence of both Landlord and
Tenant, responsibility for such claim shall be allocated between Landlord and
Tenant based on their respective degrees of negligence.
 
This indemnity does not cover claims arising from the presence or release of
Hazardous Materials.
 
19.           Inspection and Access. Upon reasonable prior notice, except in the
event of an emergency in which case no notice shall be required, Landlord and
its agents, representatives, and contractors may enter the Premises at any
reasonable time to inspect the Premises and to make such repairs as may be
required or permitted pursuant to this Lease and for any other business purpose.
Upon reasonable prior notice, Landlord and Landlord’s representatives may enter
the Premises during business hours for the purpose of showing the Premises to
prospective purchasers and, during the last year of the Lease Term, to
prospective tenants. Landlord may erect a suitable sign on the Premises stating
the Premises are available to let or that the Project is available for sale.
Landlord may grant easements, make public dedications, designate common areas
and create restrictions on or about the Premises, provided that no such
easement, dedication, designation or restriction reduces the Premises or
interferes in any way with Tenant’s use or occupancy of the Premises. At
Landlord’s request, Tenant shall execute such instruments as may be necessary
for such easements, dedications or restrictions; provided such instrument meets
the foregoing conditions.

 
-11-

--------------------------------------------------------------------------------

 
 
20.           Quiet Enjoyment. If Tenant shall perform all of the covenants and
agreements herein required to be performed by Tenant, Tenant shall, subject to
the terms of this Lease, at all times during the Lease Term, have peaceful and
quiet enjoyment of the Premises against any person claiming by, through or under
Landlord.
 
21.           Surrender. Upon termination of the Lease Term or earlier
termination of Tenant’s right of possession, Tenant shall surrender the Premises
to Landlord in the same condition as received, broom clean, ordinary wear and
tear and casualty loss and condemnation covered by Paragraphs 15 and 16
excepted. Any Trade Fixtures which Tenant has not removed, or any Tenant-Made
Alterations which Tenant was required to remove pursuant to the provisions of
Paragraph 12 but has not removed, shall be deemed abandoned and may be stored,
removed, and disposed of by Landlord at Tenant’s expense, and Tenant waives all
claims against Landlord for any damages resulting from Landlord’s retention and
disposition of such property. All obligations of Tenant hereunder not fully
performed as of the termination of the Lease Term shall survive the termination
of the Lease Term, including without limitation, indemnity obligations, payment
obligations with respect to Operating Expenses and obligations concerning the
condition and repair of the Premises.
 
22.           Holding Over. If Tenant retains possession of the Premises after
the termination of the Lease Term, unless otherwise agreed in writing, such
possession shall be subject to immediate termination by Landlord at any time,
and all of the other terms and provisions of this Lease (excluding any expansion
or renewal option or other similar right or option) shall be applicable during
such holdover period, except that Tenant shall pay Landlord from time to time,
upon demand, as Base Rent for the holdover period, an amount equal to one and
one half times the Base Rent in effect on the termination date, computed on a
monthly basis for each month or part thereof during such holding over. All other
payments shall continue under the terms of this Lease. In addition, Tenant shall
be liable for all damages incurred by Landlord as a result of such holding over.
No holding over by Tenant, whether with or without consent of Landlord, shall
operate to extend this Lease except as otherwise expressly provided, and this
Paragraph 22 shall not be construed as consent for Tenant to retain possession
of the Premises. For purposes of this Paragraph 22, “possession of the Premises”
shall continue until, among other things, Tenant has delivered all keys to the
Premises to Landlord, Landlord has complete and total dominion and control over
the Premises, and Tenant has completely fulfilled all obligations required of it
upon termination of the Lease as set forth in this Lease, including, without
limitation, those concerning the condition and repair of the Premises.
 
23.           Events of Default. Each of the following events shall be an event
of default (“Event of Default”) by Tenant under this Lease:
 
(i)           Tenant shall fail to pay any installment of Base Rent or any other
payment required herein when due, and such failure shall continue for a period
of 5 days from the date such payment was due.
 
(ii)          Tenant or any guarantor or surety of Tenant’s obligations
hereunder shall (A) make a general assignment for the benefit of creditors; (B)
commence any case, proceeding or other action seeking to have an order for
relief entered on its behalf as a debtor or to adjudicate it as bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, liquidation,
dissolution or composition of it or its debts or seeking appointment of a
receiver, trustee, custodian or other similar official for it or for all or of
any substantial part of its property (collectively a “proceeding for relief”);
(C) become the subject of any proceeding for relief which is not dismissed
within 60 days of its filing or entry; or (D) die or suffer a legal disability
(if Tenant, guarantor, or surety is an individual) or be dissolved or otherwise
fail to maintain its legal existence (if Tenant, guarantor or surety is a
corporation, partnership or other entity).
 
(iii) Any insurance required to be maintained by Tenant pursuant to this Lease
shall be cancelled or terminated or shall expire or shall be reduced or
materially changed, except, in each case, as permitted in this Lease.

 
-12-

--------------------------------------------------------------------------------

 
 
(iv)           Tenant shall abandon the Premises, whether or not Tenant is in
monetary or other default under this Lease, Tenant’s vacating of the Premises
shall not constitute an Event of Default if, prior to vacating the Premises,
Tenant has made arrangements reasonably acceptable to Landlord to (a) ensure
that Tenant’s insurance for the Premises will not be voided or cancelled with
respect to the Premises as a result of such vacancy, (b) ensure that the
Premises are secured and not subject to vandalism, and (c) ensure that the
Premises will be properly maintained after such vacation. Tenant shall inspect
the Premises at least once each month and report monthly in writing to Landlord
on the condition of the Premises.
 
(v)           Tenant shall attempt or there shall occur any assignment,
subleasing or other transfer of Tenant’s interest in or with respect to this
Lease except as otherwise permitted in this Lease.
 
(vi)           Tenant shall fail to discharge, or bond over, any lien placed
upon the Premises in violation of this Lease within 30 days after any such lien
or encumbrance is filed against the Premises.
 
(vii)           Tenant shall fail to comply with any provision of this Lease
other than those specifically referred to in this Paragraph 23, and except as
otherwise expressly provided herein, such default shall continue for more than
30 days after Landlord shall have given Tenant written notice of such default;
provided, however, that Tenant shall not be in default. under the circumstances
described in this subparagraph 23 (vii) if Tenant has made diligent efforts to
cure such default within the thirty (30) day period described therein, and
thereafter proceeds continuously and diligently to cure such default within a
commercially reasonable time.
 
24.           Landlord’s Remedies. Upon each occurrence of an Event of Default
and so long as such Event of Default shall be continuing, Landlord may at any
time thereafter at its election: terminate this Lease or Tenant’s right of
possession, (but Tenant shall remain liable as hereinafter provided) and/or
pursue any other remedies at law or in equity. Upon the termination of this
Lease or termination of Tenant’s right of possession, it shall be lawful for
Landlord, without formal demand or notice of any kind, to re-enter the Premises
by summary dispossession proceedings or any other action or proceeding
authorized by law and to remove Tenant and all persons and property therefrom.
If Landlord re-enters the Premises, Landlord shall have the right to keep in
place and use, or remove and store, all of the furniture, fixtures and equipment
at the Premises.
 
If Landlord terminates this Lease, Landlord may recover from Tenant the sum of:
all Base Rent and all other amounts accrued hereunder to the date of such
termination; the reasonable cost of reletting the whole or any part of the
Premises, including without limitation reasonable brokerage fees and/or
reasonable leasing commissions incurred by Landlord, and costs of removing and
storing Tenant’s or any other occupant’s property, repairing, altering,
remodeling, or otherwise putting the Premises into the condition required by
Tenant under this Lease, and all reasonable expenses incurred by Landlord in
pursuing its remedies, including reasonable attorneys’ fees and court costs; and
the excess of the then present value of the Base Rent and other amounts payable
by Tenant under this Lease as would otherwise have been required to be paid by
Tenant to Landlord during the period following the termination of this Lease
measured from the date of such termination to the expiration date stated in this
Lease, over the present value of any net amounts which Landlord can reasonably
expect to recover by reletting the Premises for such period based on comparable
lease transactions in the market which the Project is located which involve
space which is comparable to the Premises in buildings which are comparable to
the Building taking into consideration the availability of acceptable tenants
and other market conditions affecting leasing. Such present values shall be
calculated at a discount rate equal to the 90-day U.S. Treasury bill rate at the
date of such termination.
 
If Landlord terminates Tenant’s right to possession (but not this Lease) without
terminating the Lease after an Event of Default, Landlord shall use commercially
reasonable efforts to relet the Premises without thereby releasing Tenant from
any liability hereunder and without demand or notice of any kind to Tenant;
provided, however, (a) Landlord shall not be obligated to accept any tenant
proposed by Tenant, (b) Landlord shall have the right to lease any other space
controlled by Landlord first, and (c) any proposed tenant shall meet all of
Landlord’s leasing criteria. For the purpose of such reletting Landlord is
authorized to make any repairs, changes, alterations, or additions in or to the
Premises to put the Premises in the condition required by Tenant under this
Lease. If the Premises are not relet, then Tenant shall pay to Landlord as
damages a sum equal to the amount of the rental reserved in this Lease for such
period or periods as such becomes due, plus the cost of recovering possession of
the Premises (including attorneys’ fees and costs

 
-13-

--------------------------------------------------------------------------------

 
 
of suit), the unpaid Base Rent and other amounts accrued hereunder at the time
of repossession, and the reasonable costs incurred in any attempt by Landlord to
relet the Premises. If the Premises are relet and a sufficient sum shall not be
realized from such reletting [after first deducting therefrom, for retention by
Landlord, the unpaid Base Rent and other amounts accrued hereunder at the time
of reletting, the cost of recovering possession (including attorneys’ fees and
costs of suit), all of the costs and expense of repairs, changes, alterations,
and additions, the expense of such reletting (including without limitation
brokerage fees and leasing commissions) and the cost of collection of the rent
accruing therefrom] to satisfy the rent provided for in this Lease to be paid,
then Tenant shall pay any such deficiency as it comes due. Tenant agrees that
Landlord may file suit to recover any sums falling due from time to time.
Notwithstanding any such reletting without termination, Landlord may at any time
thereafter elect in writing to terminate this Lease for such previous breach.
 
Exercise by Landlord of any one or more remedies hereunder granted or otherwise
available shall not be deemed to be an acceptance of surrender of the Premises
and/or a termination of this Lease by Landlord, whether by agreement or by
operation of law, it being understood that such surrender and/or termination can
be effected only by the written agreement of Landlord and Tenant, Any law,
usage, or custom to the contrary notwithstanding, Landlord shall have the right
at all times to enforce the provisions of this Lease in strict accordance with
the terms hereof; and the failure of Landlord at any time to enforce its rights
under this Lease strictly in accordance with same shall not be construed as
having created a custom in any way or manner contrary to the specific terms,
provisions, and covenants of this Lease or as having modified the same. Tenant
and Landlord further agree that forbearance or waiver by Landlord to enforce its
rights pursuant to this Lease or at law or in equity, shall not be a waiver of
Landlord’s right to enforce one or more of its rights in connection with any
subsequent default. A receipt by Landlord of rent or other payment with
knowledge of the breach of any covenant hereof shall not be deemed a waiver of
such breach, and no waiver by Landlord of any provision of this Lease shall be
deemed to have been made unless expressed in writing and signed by Landlord. To
the greatest extent permitted by law, Tenant waives the service of notice of
Landlord’s intention to re-enter as provided for in any statute, or to institute
legal proceedings to that end, and also waives all right of redemption in case
Tenant shall be dispossessed by a judgment or by warrant of any court or judge.
The terms “enter,” “re-enter,” “entry” or “re-entry,” as used in this Lease, are
not restricted to their technical legal meanings. Any reletting of the Premises
shall be on such terms and conditions as Landlord in its sole discretion may
determine (including without limitation a term different than the remaining
Lease Term, rental concessions, alterations and repair of the Premises, lease of
less than the entire Premises to any tenant and leasing any or all other
portions of the Project before reletting the Promises). Landlord shall not be
liable, nor shall Tenant’s obligations hereunder be diminished because of,
Landlord’s failure to relet the Premises, provided Landlord uses reasonable
efforts as provided above, or collect rent due in respect of such reletting.
 
25.           Tenant’s Remedies/Limitation of Liability. Landlord shall not be
in default hereunder unless any representation or warranty of Landlord proves
false in any material respect or Landlord fails to perform any of its
obligations hereunder within 30 days after written notice from Tenant specifying
such failure (unless such performance will, due to the nature of the obligation,
require a period of time in excess of 30 days, then after such period of time as
is reasonably necessary). All obligations of Landlord hereunder shall be
construed as covenants not conditions; and except as may be otherwise expressly
provided in this Lease, Tenant may not terminate this Lease for Landlord’s
default. Notwithstanding anything to the contrary contained herein, if a default
by Landlord shall occur, Tenant may pursue any legal or equitable remedies,
including without limitation termination of this Lease. All obligations of
Landlord under this Lease will be binding upon Landlord only during the period
of its ownership of the Premises and not thereafter. The term “Landlord” in this
Lease shall mean only the owner, for the time being of the Premises, and in the
event of the transfer by such owner of its interest in the Premises, such owner
shall thereupon be released and discharged from all obligations of Landlord
thereafter accruing, but such obligations shall be binding during the Lease Term
upon each new owner for the duration of such owner’s ownership. Any liability of
Landlord under this Lease shall be limited solely to its interest in the
Project, and in no event shall any personal liability be asserted against
Landlord in connection with this Lease nor shall any recourse be had to any
other property or assets of Landlord.
 
26.           Waiver of Jury Trial. TENANT AND LANDLORD WAIVE ANY RIGHT TO TRIAL
BY JURY OR TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT, OR OTHERWISE, BETWEEN LANDLORD AND TENANT ARISING OUT OF THIS
LEASE OR ANY OTHER INSTRUMENT, DOCUMENT, OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED HERETO.

 
-14-

--------------------------------------------------------------------------------

 
 
27.           Subordination. This Lease and Tenant’s interest and rights
hereunder are and shall be subject and subordinate at all times to the lien of
any first mortgage, now existing or hereafter created on or against the Project
or the Premises, and all amendments, restatements, renewals, modifications,
consolidations, refinancing, assignments and extensions thereof, without the
necessity of any further instrument or act on the part of Tenant. Tenant agrees,
at the election of the holder of any such mortgage, to attorn to any such
holder. Tenant agrees upon demand to execute, acknowledge and deliver such
instruments, confirming such subordination and such instruments of attornment as
shall be requested by any such holder. Notwithstanding the foregoing, any such
holder may at any time subordinate its mortgage to this Lease, without Tenant’s
consent, by notice in writing to Tenant, and thereupon this Lease shall be
deemed prior to such mortgage without regard to their respective dates of
execution, delivery or recording and in that event such holder shall have the
same rights with respect to this Lease as though this Lease had been executed
prior to the execution, delivery and recording of such mortgage and had been
assigned to such holder. The term “mortgage” whenever used in this Lease shall
be deemed to include deeds of trust, security assignments and any other
encumbrances, and any reference to the “holder” of a mortgage shall be deemed to
include the beneficiary under a deed of trust. Landlord represents to Tenant
that as of the date hereof the Building is not subject to or encumbered by a
mortgage.
 
Notwithstanding the preceding provisions of this Paragraph 27, this Lease and
Tenant’s interest in the Premises shall not be subordinate to any future
mortgage or deed of trust on the Project, and Tenant shall not be obligated to
execute an instrument subordinating this Lease or Tenant’s interest in the
Premises to any future mortgage or deed of trust on the Project, unless
concurrently with such subordination the holder of such mortgage or deed of
trust agrees in such instrument of subordination not to disturb Tenant’s
possession of the Premises (so long as no default exists under the Lease) in the
event such holder acquires title to the Premises through foreclosure, deed in
lieu of foreclosure or otherwise.
 
28.           Mechanic’s Liens. Tenant has no express or implied authority to
create or place any lien or encumbrance of any kind upon, or in any manner to
bind the interest of Landlord or Tenant in, the Premises or to charge the
rentals payable hereunder for any claim in favor of any person dealing with
Tenant, including those who may furnish materials or perform labor for any
construction or repairs. Tenant covenants and agrees that it will pay or cause
to be paid all sums legally due and payable by it on account of any labor
performed or materials furnished in connection with any work performed on the
Premises at the request of Tenant and that it will save and hold Landlord
harmless from all loss, cost or expense based on or arising out of asserted
claims or liens against the leasehold estate or against the interest of Landlord
in the Premises or under this Lease. Tenant shall give Landlord immediate
written notice of the placing of any lien or encumbrance against the Premises
and cause such lien or encumbrance to be discharged within 30 days of the filing
or recording thereof; provided, however, Tenant may contest such liens or
encumbrances as long as such contest prevents foreclosure of the lien or
encumbrance and Tenant causes such lien or encumbrance to be bonded or insured
over in a manner satisfactory to Landlord within such 30 day period.
 
29.           Estoppel Certificates. Tenant agrees, from time to time, within 10
days after request of Landlord, to execute and deliver to Landlord, or
Landlord’s designee, any estoppel certificate requested by Landlord, stating
that this Lease is in full force and effect, the date to which rent has been
paid, that Landlord is not in default hereunder (or specifying in detail the
nature of Landlord’s default), the termination date of this Lease and such other
matters pertaining to this Lease as may be requested by Landlord. Tenant’s
obligation to furnish each estoppel certificate in a timely fashion is a
material inducement for Landlord’s execution of this Lease. No cure or grace
period provided in this Lease shall apply to Tenant’s obligations to timely
deliver an estoppel certificate.
 
30.           Environmental Requirements. Except for Hazardous Material
contained in products used by Tenant in de minimis quantities for ordinary
cleaning and office purposes, and as provided in Addendum 8, Tenant shall not
permit or cause any party to bring any Hazardous Material upon the Premises or
transport, store, use, generate, manufacture or release any Hazardous Material
in or about the Premises without Landlord’s prior written consent. Tenant, at
its sole cost and expense, shall operate its business in the Premises in strict
compliance with all Environmental Requirements and shall remediate in a manner
satisfactory to Landlord, but in no event to a condition which exceeds the
condition prior to such release, any Hazardous Materials released on or from the
Project by Tenant, its agents, employees, contractors, subtenants or invitees.
Tenant shall complete and certify to disclosure statements as requested by
Landlord from time to time relating to Tenant’s transportation, storage, use,
generation,

 
-15-

--------------------------------------------------------------------------------

 
 
manufacture or release of Hazardous Materials on the Premises. The term
“Environmental Requirements” means all applicable present and future statutes,
regulations, ordinances, rules, codes, judgments, orders or other similar
enactments of any governmental authority or agency regulating or relating to
health, safety, or environmental conditions on, under, or about the Premises or
the environment, including without limitation, the following: the Comprehensive
Environmental Response, Compensation and Liability Act; the Resource
Conservation and Recovery Act; and all state and local counterparts thereto, and
any regulations or policies promulgated or issued thereunder. The term
“Hazardous Materials” means and includes any substance, material, waste,
pollutant, or contaminant listed or defined as hazardous or toxic, under any
Environmental Requirements, asbestos and petroleum, including crude oil or any
fraction thereof, natural gas liquids, liquefied natural gas, or synthetic gas
usable for fuel (or mixtures of natural gas and such synthetic gas). As defined
in Environmental Requirements, Tenant is and shall be deemed to be the
“operator” of Tenant’s “facility” and the “owner” of all Hazardous Materials
brought on the Premises by Tenant, its agents, employees, contractors or
invitees, and the wastes, by-products, or residues generated, resulting, or
produced therefrom.
 
Tenant shall indemnify, defend, and hold Landlord harmless from and against any
and all losses (including, without limitation, diminution in value of the
Premises or the Project and loss of rental income from the Project), claims,
demands, actions, suits, damages (including, without limitation, punitive
damages), expenses (including, without limitation, remediation, removal, repair,
corrective action, or cleanup expenses), and costs (including, without
limitation, actual attorneys’ fees, consultant fees or expert fees and
including, without limitation, removal or management of any asbestos brought
into the property or disturbed in breach of the requirements of this Paragraph
30, regardless of whether such removal or management is required by law) which
are brought or recoverable against, or suffered or incurred by Landlord as a
result of any release of hazardous Materials for which Tenant is obligated to
remediate as provided above or any other breach of the requirements under this
Paragraph 30 by Tenant, its agents, employees, contractors, subtenants,
assignees or invitees, regardless of whether Tenant had knowledge of such
noncompliance. The obligations of Tenant under this Paragraph 30 shall survive
any termination of this Lease.
 
Landlord shall have access to, and a right to perform inspections and tests of,
the Premises to determine Tenant’s compliance with Environmental Requirements,
its obligations under this Paragraph 30, or the environmental condition of the
Premises. Access shall be granted to Landlord upon Landlord’s prior notice to
Tenant and at such times so as to minimize, so far as may be reasonable under
the circumstances, any disturbance to Tenant’s operations. Such inspections and
tests shall be conducted at Landlord’s expense, unless such inspections or tests
reveal that Tenant has not complied with any Environmental Requirement, in which
case Tenant shall reimburse Landlord for the reasonable cost of such inspection
and tests. Landlord’s receipt of or satisfaction with any environmental
assessment in no way waives any rights that Landlord holds against Tenant.
 
Landlord represents to Tenant that to the best of Landlord’s current, actual
knowledge that there are no Hazardous Materials in reportable quantities on the
Project and that there have not been any Hazardous Materials in reportable
quantities on the Project, and Landlord has not violated any Environmental
Requirements pertaining to the Project. The phrase “current, actual knowledge of
Landlord” shall mean and refer only to the best of the current, actual knowledge
of the officers of Landlord having direct, operational responsibility for the
Project, with the express limitations and qualifications that the knowledge of
any contractor or consultant shall not be imputed to Landlord, and none of such
officers has made any special investigation or inquiry, and none of such
officers has any duty or obligation of diligent investigation or inquiry, or any
other duty or obligation, to acquire or to attempt to acquire information beyond
or in addition to the current, actual knowledge of such persons.
 
Notwithstanding anything to the contrary in this Paragraph 30, Tenant shall have
no liability of any kind to Landlord as to Hazardous Materials on the Premises
caused or permitted by (i) Landlord, its agents, employees, contractors or
invitees; or (ii) any other tenants in the Project or their agents, employees,
contractors, subtenants, assignees or invitees; or (iii) any other person or
entity located outside of the Premises or the Project.
 
If Hazardous Materials are hereafter discovered on the Premises, and the
presence of such Hazardous Materials is not the result of Tenant’s use of the
Premises or any act or omission of Tenant or its agents, employees, contractors,
subtenants or invitees, and the presence of such Hazardous Materials results in
any contamination, damages, or injury to the Premises that materially and
adversely affects Tenant’s occupancy or use of the Premises or human health,
Landlord shall promptly take all actions at its sole expense as are necessary to

 
-16-

--------------------------------------------------------------------------------

 
 
remediate such Hazardous Materials and as may be required by the Environmental
Requirements. Actual or threatened action or litigation by any governmental
authority is not a condition prerequisite to Landlord’s obligations under this
paragraph. Within thirty (30) days after notification from Tenant supported by
reasonable documentation setting forth such presence or release of Hazardous
Materials, and after Landlord has been given a reasonable period of time after
such thirty (30) day period to conduct its own investigation to confirm such
presence or release of Hazardous Materials, Landlord shall commence to remediate
such Hazardous Materials within one hundred eighty (180) days after the
completion of Landlord’s investigation and thereafter diligently prosecute such
remediation to completion. If Landlord commences remediation pursuant to this
paragraph, the Base Rent and Operating Expenses shall be equitably adjusted if
and to the extent and during the period the Premises are unsuitable for Tenant’s
business. Notwithstanding anything herein to the contrary, if Landlord obtains a
letter from the appropriate governmental authority that no further remediation
is required Landlord’s obligation to remediate as provided in this paragraph
shall be null and void.
 
31.           Rules and Regulations. Tenant shall, at all times during the Lease
Term and any extension thereof, comply with all reasonable rules and regulations
at any time or from time to time established by Landlord covering use of the
Premises and the Project, provided such rules and regulations do not contradict
Tenant’s rights under this Lease and do not interfere with Tenant’s use of the
Premises as provided in this Lease. The current rules and regulations are
attached hereto as Exhibit B. In the event of any conflict between said rules
and regulations and other provisions of this Lease, the other terms and
provisions of this Lease shall control. Landlord shall not have any liability or
obligation for the breach of any rules or regulations by other tenants in the
Project.
 
32.           Security Service. Tenant acknowledges and agrees that, while
Landlord may patrol the Project, Landlord is not providing any security services
with respect to the Premises and that Landlord shall not be liable to Tenant
for, and Tenant waives any claim against Landlord with respect to, any loss by
theft or any other damage suffered or incurred by Tenant in connection with any
unauthorized entry into the Premises or any other breach of security with
respect to the Premises.
 
33.           Force Majeure. Except for monetary obligations, neither Landlord
nor Tenant shall be held responsible for delays in the performance of its
obligations hereunder when caused by strikes, lockouts, labor disputes, acts of
God, inability to obtain labor or materials or reasonable substitutes therefor,
governmental restrictions, governmental regulations, governmental controls,
delay in issuance of permits, enemy or hostile governmental action, civil
commotion, fire or other casualty, and other causes beyond the reasonable
control of Landlord or Tenant, as the case may be (“Force Majeure”).
 
34.           Entire Agreement. This Lease (including all addenda and exhibits)
constitutes the complete agreement of Landlord and Tenant with respect to the
subject matter hereof. No representations, inducements, promises or agreements,
oral or written, have been made by Landlord or Tenant, or anyone acting on
behalf of Landlord or Tenant, which are not contained herein, and any prior
agreements, promises, negotiations, or representations are superseded by this
Lease. This Lease may not be amended except by an instrument in writing signed
by both parties hereto.
 
35.           Severability. If any clause or provision of this Lease is illegal,
invalid or unenforceable under present or future laws, then and in that event,
it is the intention of the parties hereto that the remainder of this Lease shall
not be affected thereby. It is also the intention of the parties to this Lease
that in lieu of each clause or provision of this Lease that is illegal, invalid
or unenforceable, there be added, as a part of this Lease, a clause or provision
as similar in terms to such illegal, invalid or unenforceable clause or
provision as may be possible and be legal, valid and enforceable.
 
36.           Brokers. Tenant represents and warrants that it has dealt with no
broker, agent or other person in connection with this transaction and that no
broker, agent or other person brought about this transaction, other than the
broker, if any, set forth on the first page of this Lease, and Tenant agrees to
indemnify and hold Landlord harmless from and against any claims by any other
broker, agent or other person claiming a commission or other form of
compensation by virtue of having dealt with Tenant with regard to this leasing
transaction. Landlord hereby acknowledges and agrees that the broker referenced
on first page of this Lease shall be entitled to a leasing commission from
Landlord by virtue of this Lease, which leasing commission shall be deemed
earned and shall be paid by Landlord to said broker in accordance with, and
subject to the terms of, a separate written agreement.

 
-17-

--------------------------------------------------------------------------------

 
 
37.           Miscellaneous.   (a)    Any payments or charges due from Tenant to
Landlord hereunder shall be considered rent for all purposes of this Lease.
 
(b)           If and when included within the term “Tenant,” as used in this
instrument, there is more than one person, firm or corporation, each shall be
jointly and severally liable for the obligations of Tenant,
 
(c)           All notices required or permitted to be given under this Lease
shall be in writing and shall be sent by registered or certified mail, return
receipt requested, or by a reputable national overnight courier service, postage
prepaid, or by hand delivery addressed to the parties at their addresses below,
and with a copy sent to Landlord at 4545 Airport Way, Denver, Colorado 80239.
Either party may by notice given aforesaid change its address for all subsequent
notices. Except where otherwise expressly provided to the contrary, notice shall
be deemed given upon delivery.
 
(d)           Except as otherwise expressly provided in this Lease, whenever the
Lease requires an approval, consent, designation, determination, selection or
judgment by either Landlord or Tenant, such approval, consent, designation,
determination, selection or judgment and any conditions imposed thereby shall be
reasonable and shall not be unreasonably withheld or delayed and, in exercising
any right to remedy hereunder, each party shall at all times act reasonably and
in good faith.
 
(e)           At Landlord’s request from time to time Tenant shall furnish
Landlord with true and complete copies of its most recent annual financial
statements prepared by Tenant or Tenant’s accountants. Such requirement shall be
met provided Tenant’s financials are available via public record.
 
(f)           Neither this Lease nor a memorandum of lease shall be filed by or
on behalf of Tenant in any public record. Landlord may prepare and file, and
upon request by Landlord Tenant will execute, a memorandum of lease.
 
(g)           The normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Lease or any exhibits or amendments hereto.
 
(h)           The submission by Landlord to Tenant of this Lease shall have no
binding force or effect, shall not constitute an option for the leasing of the
Premises, nor confer any right or impose any obligations upon either party until
execution of this Lease by both parties.
 
(i)           Words of any gender used in this Lease shall be held and construed
to include any other gender, and words in the singular number shall be held to
include the plural, unless the context otherwise requires. The captions inserted
in this Lease are for convenience only and in no way define, limit or otherwise
describe the scope or intent of this Lease, or any provision hereof, or in any
way affect the interpretation of this Lease.
 
(i)           Any amount not paid by Tenant within 30 days after its due date in
accordance with the terms of this Lease shall bear interest from such due date
until paid in full at the lesser of the highest rate permitted by applicable law
or 12 percent per year. It is expressly the intent of Landlord and Tenant at all
times to comply with applicable law governing the maximum rate or amount of any
interest payable on or in connection with this Lease. If applicable law is ever
judicially interpreted so as to render usurious any interest called for under
this Lease, or contracted for, charged, taken, reserved, or received with
respect to this Lease, then it is Landlord’s and Tenant’s express intent that
all excess amounts theretofore collected by Landlord be credited on the
applicable obligation (or, if the obligation has been or would thereby be paid
in full, refunded to Tenant), and the provisions of this Lease immediately shall
be deemed reformed and the amounts thereafter collectible hereunder reduced,
without the necessity of the execution of any new document, so as to comply with
the applicable law, but so as to permit the recovery of the fullest amount
otherwise called for hereunder.
 
(k)           Construction and interpretation of this Lease shall be governed by
the laws of the state in which the Project is located, excluding any principles
of conflicts of laws.
 



 
-18-

--------------------------------------------------------------------------------

 
 
(l)           Time is of the essence as to the performance of the parties’
obligations under this Lease.
 
(m)           All exhibits and addenda attached hereto are hereby incorporated
into this Lease and made a part hereof. In the event of any conflict between
such exhibits or addenda and the terms of this Lease, such exhibits or addenda
shall control.
 
(n)           In the event either party hereto initiates litigation to enforce
the terms and provisions of this Lease, the non-prevailing party in such action
shall reimburse the prevailing party for its reasonable attorney’s fees, filing
fees, and court costs.
 
38.           Counterparts. This Lease may be executed simultaneously in two or
more counterparts each of which shall be deemed an original, but all of which
shall constitute one and the same Lease. Landlord and Tenant agree that the
delivery of an executed copy of this Lease by facsimile shall be legal and
binding and shall have the same full force and effect as if an original executed
copy of this Lease had been delivered; provided Landlord and Tenant agree to
promptly send original copies of this Lease following any delivery by facsimile.
 
39.           Limitation of Liability of Trustees, Shareholders, and Officers of
ProLogis. Any obligation or liability whatsoever of ProLogis, a Maryland real
estate investment trust, which may arise at any time under this Lease or any
obligation or liability which may be incurred by it pursuant to any other
instrument, transaction, or undertaking contemplated hereby shall not be
personally binding upon, nor shall resort for the enforcement thereof be had to
the property of, its trustees, directors, shareholders, officers, employees or
agents, regardless of whether such obligation or liability is in the nature of
contract, tort, or otherwise.
 
IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the day
and year first above written.


TENANT:
LANDLORD:
   
United Natural Foods, Inc.
PROLOGIS, a Maryland real estate investment trust
       
By:      /s/ Mark E. Shamber
By:      /s/ Jeremy D. Giles
Name: Mark E. Shamber
Name: Jeremy D. Giles
Title:   SVP, CFO
Title:   Senior Vice President
   
Address:
Address:
   
2100 Danieldale Road
2310 LBJ Freeway
-
Suite 200
Lancaster, TX 75134
Dallas, TX 75234
   



 

 
-19-

--------------------------------------------------------------------------------

 

ADDENDUM 1
 
BASE RENT ADJUSTMENTS
 
ATTACHED TO AND A PART OF THE LEASE AGREEMENT
DATED  9-30-09, BETWEEN
 
ProLogis
and
United Natural Foods, Inc.
 
Base Rent shall equal the following amounts for the respective periods set forth
below:



 
Period
 
Monthly Base Rent
               
Month 1
through
Month 5
$0.00*
               
Month 6
through
Month 10
$73,733.75*
               
Month 11
through
Month 65
$122,889.58
               
Month 66
through
Month 125
$132,720.25
       
*During Months 1 – 10, Tenant to pay 59.98 % of the Operating Expenses.




 
-20-

--------------------------------------------------------------------------------

 


ADDENDUM 2
 
HVAC MAINTENANCE CONTRACT
 
ATTACHED TO AND A PART OF THE LEASE AGREEMENT
DATED 9-30-09, BETWEEN
 
ProLogis
and
United Natural Foods, Inc.
 
Paragraph 11, captioned “TENANT REPAIRS,” is supplemented by the following:
 
Tenant agrees to enter into and maintain through the term of the Lease, a
regularly scheduled preventative maintenance/service contract for servicing all
hot water, heating and air conditioning systems and equipment within the
Premises. Landlord requires a qualified HVAC contractor perform this work. A
certificate must be provided to the Landlord upon occupancy of the leased
Premises,
 
The service contract must become effective within one hundred twenty (120) days
of occupancy, and service visits should be performed on a quarterly basis.
Landlord suggests that Tenant send the following list to a qualified HVAC
contractor to be assured that these items are included in the maintenance
contract:
 
1.           Adjust belt tension;
2.           Lubricate all moving parts, as necessary;
3.           Inspect and adjust all temperature and safety controls;
4.           Check refrigeration system for leaks and operation;
5.           Check refrigeration system for moisture;
6.           Inspect compressor oil level and crank case heaters;
7.           Check head pressure, suction pressure and oil pressure;
8.           Inspect air filters and replace when necessary;
9.           Check space conditions;
10.         Check condensate drains and drain pans and clean, if necessary;
11.         Inspect and adjust all valves;
12.         Check and adjust dampers;
13.         Run machine through complete cycle.

 
-21-

--------------------------------------------------------------------------------

 


ADDENDUM 3
 
MOVE-OUT CONDITIONS
 
ATTACHED TO AND A PART OF THE LEASE AGREEMENT
DATED 9-30-09, BETWEEN
 
ProLogis
and
United Natural Foods, Inc.
 
Per Paragraph 21, Tenant is obligated to check and address prior to move-out of
the Premises the following items. Landlord expects to receive the Premises in
the condition received by Tenant and maintained in accordance with the Lease,
except for normal wear and tear. Nothing contained herein shall be interpreted
to require Tenant to surrender the Premises in a condition which exceeds the
condition existing as of the date Tenant first took possession of the Premises.
The following list is designed to assist Tenant in the move-out procedures but
is not intended to be all inclusive.
 
1.
All lighting is to be placed into good working order. This includes replacement
of bulbs, ballasts, and lenses as needed.

 
2.
All truck doors and dock levelers should be serviced and placed in good
operating order. This would include the necessary replacement of any dented
truck door panels and adjustment of door tension to insure proper operation. All
door panels which are replaced need to be painted to match the Building
standard.

 
3.
All structural steel columns in the warehouse and office should be inspected for
damage. Repairs of this nature should be pre-approved by the Landlord prior to
implementation.

 
4.
Heating/air-conditioning systems should be placed in good working order,
including the necessary replacement of any parts to return the unit to a well
maintained condition. This includes warehouse heaters and exhaust fans. Upon
move-out, Landlord will have an exit inspection performed by a certified
mechanical contractor to determine the condition.

 
5.
All holes in the sheet rock walls should be repaired prior to move-out.

 
6.
The carpets and vinyl tiles should be in a clean condition and should not have
any holes or chips in them. Landlord will accept normal wear on these items
provided they appear to be in a maintained condition.

 
7.
Facilities should be returned in a clean condition which would include cleaning
of the coffee bar, restroom areas, windows, and other portions of the space.

 
8.
The warehouse should be in broom clean condition with all inventory and racking
removed. There should be no protrusion of anchors from the warehouse floor and
all holes should be appropriately patched. If machinery/equipment is removed,
the electrical lines should be properly terminated at the nearest junction box.

 
9.
All exterior windows with cracks or breakage should be replaced.

 
10.
The Tenant shall provide keys for all locks on the Premises, including front
doors, rear doors, and interior doors.

 
11.
Intentionally Omitted.

 
12.
All electrical systems should be left in a safe condition that conforms to code.
Bare wires and dangerous installations should be corrected prior to move-out.

 

 
-22-

--------------------------------------------------------------------------------

 

13.
All plumbing fixtures should be in good working order, including the water
heater. Faucets and toilets should not leak.

 
14.
All dock bumpers must be left in place and well secured.

 

 
-23-

--------------------------------------------------------------------------------

 
 
ADDENDUM 4
 
RIGHT OF FIRST REFUSAL TO PURCHASE
 
ATTACHED TO AND A PART OF THE LEASE AGREEMENT
DATED 9-30-09, BETWEEN


 
ProLogis
and
United Natural Foods, Inc,
 
Provided that as of the date of the giving of Landlord’s Notice, (x) Tenant is
the Tenant originally named herein, (y) Tenant occupies all of the Premises
originally demised under this Lease and any premises added to the Premises, and
(z) no Event of Default or event which but for the passage of time or the giving
of notice, or both, would constitute an Event of Default has occurred and is
continuing, then subject to and in accordance with the terms of this Addendum,
if at any time during the initial Lease Term Landlord intends to enter into a
purchase agreement (the “Proposed Sale”) for the Building with anyone (a
“Proposed Purchaser”) (subject to the Excluded Transaction or Foreclosure
Transfer as described below), Landlord shall first offer to Tenant in writing
(“Landlord’s Notice”) the right to purchase the Building upon all monetary terms
of the Proposed Sale. Tenant shall exercise this Right of First Refusal to
Purchase by delivering written notice (“Purchase Notice”) to Landlord no later
than ten (10) business days after receipt of Landlord’s notice. Time is of the
essence with respect to the giving of Tenant’s Purchase Notice. If Tenant
declines to purchase the Building in accordance with the terms of this Addendum,
except as provided for below, Tenant shall be deemed to have irrevocably waived
all further rights under this Addendum, and Landlord shall be free to sell the
Building to any other party(s), including on terms which may be less favorable
to Landlord than those set forth in Landlord’s Notice.
 
(b)           The Purchase Price shall be set forth in Landlord’s Notice to
Tenant, payable in immediately available funds at closing. The intent of the
parties is that the Purchase Price shall be absolutely net of commissions to
Landlord, with the sole exception being that Landlord shall pay its attorneys’
fees.
 
(c)           The Closing shall be conducted through an escrow established at a
title company acceptable to both Landlord and Tenant. All deliveries shall be
deposited in escrow and all closing deliveries and disbursements shall be made
through the escrow. The Closing shall occur no later than 120 days following the
exercise of the Right of First Refusal to Purchase.
 
(d)           For a period of 30 days after the date of Tenant’s Purchase Notice
to Landlord (“Inspection Period”), Tenant shall be entitled to inspect the
Building, conduct title examination and review leases, operating agreements and
other materials relating to the Building (“Inspections”). Tenant shall indemnify
and defend Landlord for any claim, damage or liability arising out of Tenant’s
and its agent’s and contractor’s inspection. Tenant may revoke its election to
exercise the Right of First Refusal to Purchase by notice at the expiration of
the Inspection Period if Tenant is not satisfied with any aspect of the Building
or the title, in which case this Lease shall continue in full force and effect.
 
(e)           Landlord shall convey to Tenant fee simple title to the Building
by special warranty deed (warranting title by, through, or under Landlord, but
not otherwise) subject only to all matters of record and those matters which a
correct survey would show but free and clear of any liens or any other
exceptions created by, under, or through Landlord. Landlord shall remove any
liens or any other exceptions created by, under, or through Landlord. Tenant
shall have the absolute right to approve title to the Building, and if title is
not satisfactory, Tenant may revoke its election to exercise the Right of First
Refusal to Purchase by giving notice to Landlord (x) within the Inspection
Period in Paragraph (d) above and, (y) with respect to any title exceptions of
which Tenant is notified after such Inspection Period but before the Closing, at
any time before the Closing. Landlord shall assign to Tenant all its right,
title and interest in and to all contracts, warranties, permits, approvals, and
other intangible property related to the Building except for any trade name or
other similar rights related to the Building, which Landlord shall retain.
 
(f)           Pursuant to this Lease, there should be no proration of taxes or
other expenses.
 

 
-24-

--------------------------------------------------------------------------------

 

(g)           The Lease shall be terminated as of the Closing. All rent and
other payments due by Tenant to Landlord under the Lease shall be prorated to
the date of Closing and shall be deposited into the escrow and disbursed to
Landlord at Closing. Any warranties associated with the Premises or the Building
and any claims in connection therewith shall be assigned to Tenant at Closing.
 
(h)           Landlord makes no, and at closing Tenant shall waive in writing
satisfactory to Landlord any, warranty or representation with respect to the
Building (other than title to the Building as provided above) and shall release
Landlord from any right or claims, known or unknown, with respect to the
physical or environmental condition of the Building or the compliance of the
Building with applicable law. Tenant is relying on its own inspection and review
of the Building. Landlord agrees to assign to Tenant any building warranties
which Landlord holds pertaining to the Building upon Closing.
 
(i)           Risk of loss shall remain with Landlord, subject to Tenant’s
obligations under the Lease, until the Closing. If any condemnation is
instituted or threatened against the Building or the Building is damaged, either
party may terminate the purchase transaction, and the Lease shall remain in full
force and effect.
 
(j)           Landlord may conduct the sale as a tax-free exchange pursuant to
Section 1031 of the Internal Revenue Code. Such exchange shall be conducted
through a qualified intermediary, at no cost to Tenant, and without affecting
Landlord’s obligations to Tenant. Tenant shall not be required to take title to
any other property in connection with a Section 1031 exchange.
 
(k)           Tenant’s exercise of the Right of First Refusal to Purchase is
irrevocable except as provided herein. Time is of the essence.
 
(1)           Only the Tenant originally named herein, a Tenant Affiliate, or
entity resulting from a Permitted Transfer may exercise this Right of First
Refusal to Purchase. The Right of First Refusal to Purchase is not assignable
and shall terminate automatically upon any termination of the Lease other than
as a result of default by Landlord. Further, no such right is exercisable if as
of the date of exercised of the right or the Closing, the Lease has terminated
or an Event of Default or event (“Potential Default”) which but for the passage
of time or the giving of notice, or both, would constitute an Event of Default
has occurred and is continuing.
 
(m)           Notwithstanding anything contained herein to the contrary, Tenant
agrees and understands that Tenant’s Right of First Refusal shall not be
effective and shall not be enforceable with respect to any of the following
transactions (each an “Excluded Transaction”) and that this Right of First
Refusal to Purchase shall only be effective as to the sale of the Building
alone, as a single asset sale, and shall not be in effect for any sale of the
Building which includes other assets of Landlord or its affiliates: (a) sales of
the Building or Project to a related entity, (b) a sale which includes assets
beyond the Building only or a sale of all or substantially all of Landlord’s
assets or its shares; (c) encumbrances of the Building; (d) any sale after
Tenant has failed to timely deliver Tenant’s Purchase Notice following Tenant’s
receipt of Landlord’s Notice; (e) sales of the Building to governmental entities
as a result of condemnation, eminent domain, or a sale in lieu of condemnation;
(f) sales in connection with a lease back of the Building by Landlord; and (g)
sale to a real estate investment fund or a property fund which Landlord retains
a minimal interest in. Furthermore, notwithstanding anything contained herein to
the contrary, the Right of First Refusal to Purchase as provided herein shall
not be effective or enforceable with respect to any transfer of the Building to
“holder” as a result of a foreclosure or deed-in-lieu of foreclosure
(“Foreclosure Transfer”). Tenant agrees and understands that in the event of an
Excluded Transaction or a Foreclosure Transfer, this Right of First Refusal to
Purchase shall be automatically deemed null and void and of no further force or
effect upon such transaction.
 

 
-25-

--------------------------------------------------------------------------------

 
 
ADDENDUM 5
 
OPTION TO SURRENDER
 
ATTACHED TO AND A PART OF THE LEASE AGREEMENT
DATED 9-30-09, BETWEEN
 
ProLogis
and
United Natural Foods. Inc.
 
(a)           The following terms shall have the following meanings:
 
(i)           The “Surrender Premises 1” shall mean the 118,030 rentable square
feet of the Building as shown on Exhibit A as ‘‘Surrender Premises 1”.
 
(ii)           The “Surrender Premises 2” shall mean the 236,060 rentable square
feet of the Building as shown on Exhibit A as “Surrender Premises 2”.
 
(iii)          The “Surrender Effective Date” shall mean December 31, 2010.
 
(b)           Provided that as of the date Tenant exercises its rights
hereunder, (x) Tenant is the Tenant originally named herein, and (y) no Event of
Default or event which but for the passage of time or the giving of notice, or
both, would constitute an Event of Default has occurred and is continuing,
Tenant shall have the option to surrender either Surrender Premises 1 or
Surrender Premises 2 commencing on the Surrender Effective Date in accordance
with this Addendum.
 
(c)           If Tenant desires to exercise its option to surrender either the
Surrender Premises 1 or the Surrender Premises 2 as provided above, Tenant must
deliver written notice (“Surrender Notice”) of such exercise to Landlord no
later than sixty (60) days prior to the Surrender Effective Date, which notice
shall identify whether Tenant is electing to surrender either the Surrender
Premises 1 or the Surrender Premises 2. For the purpose of this Addendum, the
term “Surrender Premises”, as hereinafter used, shall mean either Surrender
Premises 1 or Surrender Premises 2 as such is elected by Tenant in the Surrender
Notice. Time shall be of the essence with respect to the giving of the Surrender
Notice. If Tenant does not deliver the Surrender Notice by such date, Tenant’s
rights under this Addendum shall be null and void
 
(d)           If Tenant exercises its right to surrender the Surrender Premises
as provided herein, effective on the Surrender Effective Date the term with
respect to the Surrendered Space shall be reduced so that it will expire on the
Surrender Effective Date, and the Tenant hereby agrees that it shall surrender
and deliver up vacant possession of the Surrender Premises to the Landlord on
the Surrender Effective Date in accordance with the terms of the Lease, and
shall indemnify Landlord against any claim by any other party except Landlord,
to be entitled to possession of any part of the Surrender Premises. The
respective rights and obligations of Landlord and Tenant under the Lease in
respect of the Surrender Premises shall be preserved and shall survive the
surrender of the Surrender Premises as to matters arising or occurring prior to
the Surrender Effective Date, but no such rights or obligations will arise or
accrue to either of them under such lease after the Surrender Effective Date.
 
(e)           In the event Tenant timely delivers the Surrender Notice and
elects to surrender the Surrender Premises 1 then effective on the Surrender
Effective Date Tenant’s Proportionate Share of the Building shall be amended to
79.99% and Tenant’s Proportionate Share of the Project shall be amended to
79.99%, and in the event Tenant elects to surrender the Surrender Premises 2
then effective on the Surrender Effective Date Tenant’s Proportionate Share of
the Building shall be amended to 59.98% and Tenant’s Proportionate Share of the
Project shall be amended to 59.98%.

 
-26-

--------------------------------------------------------------------------------

 

In the event Tenant timely delivers the Surrender Notice and elects to surrender
the Surrender Premises 1 then effective on the Surrender Effective Date the Base
Rent due and payable under this Lease for the remainder of the initial Lease
Term shall be as follows during the applicable periods:


Month 11
through
Month 65
$98,300.00
               
Month 66
through
Month 125
$ 106,164.00



In the event Tenant timely delivers the Surrender Notice and elects to surrender
the Surrender Premises 2 then effective on the Surrender Effective Date the Base
Rent due and payable under this Lease for the remainder of the initial Lease
Term shall be as follows during the applicable periods:


Month 11
through
Month 65
$73,733.75
               
Month 66
through
Month 125
$79,607.25



(f)           In the event Tenant exercises its option to surrender as provided
in this Addendum 5, Landlord, at Landlord’s expense, shall have the obligation
to construct a demising wall between the Premises and the surrendered portion of
the Premises and separate the utilities for such areas of the Building prior to
Landlord delivering possession of the Surrender Premises 1 or the Surrender
Premises 2 (as applicable) to a third-party tenant. Provided, notwithstanding
the foregoing to the contrary, Tenant agrees and understands that Landlord shall
have no obligation to construct such demising wall or separate the utilities
until such time that is immediately prior to the time Landlord delivers
possession of such space to a third-party tenant. From the Surrender Effective
Date until the date Landlord separates the utilities as provided above, Tenant
shall be responsible for Tenant’s share of such jointly metered utilities, as
reasonably determined by Landlord until such utilities services are separated,
which amounts shall be payable by Tenant no later than thirty (30) days
following Tenant’s receipt of an invoice for such amount.

 
-27-

--------------------------------------------------------------------------------

 

ADDENDUM 6


TWO RENEWAL OPTIONS AT FIXED RATE


ATTACHED TO AND A PART OF THE LEASE AGREEMENT
DATED 9-30-09, BETWEEN
 
ProLogis
and
United Natural Foods, Inc.
 
(a)           Provided that as of the time of the giving of the First Extension
Notice and the Commencement Date of the First Extension Term, (x) Tenant is the
Tenant originally named herein, (y) Tenant actually occupies all of the Premises
initially demised under this Lease and any space added to the Premises, and (z)
no Event of Default exists or  would exist but for the passage of time or the
giving of notice, or both; then Tenant shall have the right to extend the Lease
Term for an additional term of five (5) years (such additional term is
hereinafter called the “First Extension  Term”) commencing on the day following
the expiration of the Lease Term (hereinafter referred to as the “Commencement
Date of the First Extension Term”). Tenant shall give Landlord notice
(hereinafter called the “First Extension Notice”) of its election to extend the
term of the Lease Term at least 6 months prior to the scheduled expiration date
of the Lease Term.


(b)           Provided that as of the time of the giving of the Second Extension
Notice and the Commencement Date of the Second Extension Term, (x) Tenant is the
Tenant originally named herein, (y) Tenant actually occupies all of the Premises
initially demised under this Lease and any space added to the Premises, and (z)
no Event of Default exists or would exist but for the passage of time or the
giving of notice, or both and provided Tenant has exercised its option for the
First Extension Term; then Tenant shall have the right to extend the Lease Term
for an additional term of five (5) years (such additional tern is hereinafter
called the “Second Extension Term”) commencing on the day following the
expiration of the First Extension Term (hereinafter referred to as the
“Commencement Date of the Second Extension Term”). Tenant shall give Landlord
notice (hereinafter called the “Second Extension Notice”) of its election to
extend the term of the Lease Term at least 6 months.
 
(c)           The Base Rent payable by Tenant to Landlord during the First
Extension Term shall be $3.15 per rentable square foot of the Premises.
 
(d)           The Base Rent payable by Tenant to Landlord during the Second
Extension Term shall be $3.60 per rentable square foot of the Premises.
 
(e)           The determination of Base Rent does not reduce the Tenant’s
obligation to pay or reimburse Landlord for operating expenses and other
reimbursable items as set Forth in the Lease, and Tenant shall reimburse and pay
Landlord as set forth in the Lease with respect to such Operating Expenses and
other items with respect to the Premises during the First Extension Term and
Second Extension Term without regard to any cap on such expenses set forth in
the Lease.
 
(f)           Except for the Base Rent as determined above, Tenant’s occupancy
of the Premises during the First Extension Term and the Second Extension Term
shall be on the same terms and conditions as are in effect immediately prior to
the expiration of the initial Lease Term or the First Extension Term; provided,
however, Tenant shall have no further right to any allowances, credits or
abatements or any options to expand, contract, renew or extend the Lease.
 
(g)           If Tenant does not give the First Extension Notice within the
period set forth in paragraph (a) above, Tenant’s right to extend the Lease Term
for the First Extension Term and the Second Extension Term shall automatically
terminate. If Tenant does not give the Second Extension Notice within the period
set forth in paragraph (b) above, Tenant’s right to extend the Lease Term for
the Second Extension Term shall automatically terminate. Time is of the essence
as to the giving of the First Extension Notice and Second Extension Notice.
 
(h)           Landlord shall have no obligation to refurbish or otherwise
improve the Premises for the First Extension Term or the Second Extension Term.
The Premises shall be tendered on the Commencement Date of the First Extension
Term and Second Extension Term in “as-is” condition.
 
 
 
 

 
-28-

--------------------------------------------------------------------------------

 
 
(i)           If the Lease is extended for either the First Extension Term or
Second Extension Term, then Landlord shall prepare and Tenant shall execute an
amendment to the Lease confirming the extension of the Lease Term and the other
provisions applicable thereto (the “Amendment”).
 
(j)           If Tenant exercises its right to extend the term of the Lease for
the First Extension Term or Second Extension Term pursuant to this Addendum, the
term “Lease Term” as used in the Lease, shall be construed to include, when
practicable, the First Extension Term or Second Extension Term, as applicable,
except as provided in (f) above.
 

 
-29-

--------------------------------------------------------------------------------

 


ADDENDUM 7
 
STORAGE AND USE OF PERMITTED HAZARDOUS MATERIALS
 
ATTACHED TO AND A PART OF THE LEASE AGREEMENT
DATED 9-30-09, BETWEEN
 
ProLogis
and
United Natural Foods, Inc.
 
Tenant has requested Landlord’s consent to use the Hazardous Materials listed
below in its business at the Premises (the “Permitted Hazardous Materials”).
Subject to the conditions set forth herein, Landlord hereby consents  to the Use
(hereinafter defined) of the Permitted Hazardous Materials. Any Permitted
Hazardous Materials on the Premises will be generated, used, received,
maintained, treated, stored, or disposed in a manner consistent with good
engineering practice and in compliance with all Environmental Requirements.


Permitted Hazardous Materials (with approximate daily amounts):
   
Lead Antimony
250,000 lbs.
Anhydrous Ammonia
7,000 lbs.
Carbon Dioxide (solid)
6,000 lbs.
Diesel Fuel
12,000 gals.
Sulfuric Acid (electrolyte solution)
12,500 gals.
Petroleum Distillate (gear oil)
5 gals.
Petroleum Distillate (power steering fluid)
1 gal.
Petroleum Distillate (transmission fluid)
2 gals.
Petroleum Distillate (motor oil)  5 gals.
Ethelyne Glycol
5 gals.




 
-30-

--------------------------------------------------------------------------------

 

EXHIBIT A


SITE PLAN AND SCOPE OF WORK
 
[exhibit-a.gif]


 
-31-

--------------------------------------------------------------------------------

 

EXHIBIT B


RULES AND REGULATIONS
 
1.
The sidewalk, entries, and driveways of the Project shall not be obstructed by
Tenant, or its agents, or used by them for any purpose other than ingress and
egress to and from the Premises.

 
2.
Except as expressly provided in the Lease or otherwise approved in writing by
Landlord, Tenant shall not place any objects, including antennas, outdoor
furniture, etc., in the parking areas, landscaped areas or other areas outside
of its Premises, or on the roof of the Project.

 
3.
Except for seeing-eye dogs, no animals shall be allowed in the offices, halls,
or corridors in the Project.

 
4.
Intentionally Omitted,

 
5.
If Tenant desires telegraphic, telephonic or other electric connections in the
Premises, Landlord or its agent will direct the electrician as to where and how
the wires may be introduced; and, without such direction, no boring or cutting
of wires will be permitted. Any such installation or connection shall be made at
Tenant’s expense.

 
6.
Tenant shall not install or operate any steam engine or boiler in the Premises,
except as specifically approved in the Lease or otherwise approved by Landlord
in writing..

 
7.
Parking any type of recreational vehicles is specifically prohibited on or about
the Project. In the event that a vehicle is disabled, it shall be removed within
48 hours. There shall be no “For Sale” or other advertising signs on or about
any parked vehicle.

 
8.
Tenant shall maintain the Premises free from rodents, insects and other pests.

 
9.
Landlord reserves the right to exclude or expel from the Project any person who,
in the judgment of Landlord, is intoxicated or under the influence of liquor or
drugs or who shall in any manner do any act in violation of the Rules and
Regulations of the Project.

 
10.
Tenant shall not cause any unnecessary labor by reason of Tenant’s carelessness
or indifference in the preservation of good order and cleanliness. Landlord
shall not be responsible to Tenant for any loss of property on the Premises,
however occurring, or for any damage done to the effects of Tenant by the
janitors or any other employee or person.

 
11.
Tenant shall give Landlord prompt notice of any defects in the water, lawn
sprinkler, sewage, gas pipes, electrical lights and fixtures, heating apparatus,
or any other service equipment affecting the Premises,

 
12.
Tenant shall not permit dumping of waste or refuse or permit any harmful
materials to be placed in any drainage system or sanitary system in or about the
Premises except for normal human waste.

 
13.
All moveable trash receptacles provided by the trash disposal firm for the
Premises must be kept in the trash enclosure areas, if any, provided for that
purpose.

 
14.
No auction, public or private, will be permitted on the Premises or the Project.

 
15.
No awnings shall be placed over the windows in the Premises except with the
prior written consent of Landlord.

 

 
-32-

--------------------------------------------------------------------------------

 

16.
The Premises shall not be used for lodging, sleeping or cooking (except for
normal break room cooking) or for any immoral or illegal purposes or for any
purpose other than that specified in the Lease. No gaming devices shall be
operated in the Premises.

 
17.
Tenant shall ascertain from Landlord the maximum amount of electrical current
which can safely be used in the Premises, taking into account the capacity of
the electrical wiring in the Project and the Premises and the needs of other
tenants, and shall not use more than such safe capacity. Landlord’s consent to
the installation of electric equipment shall not relieve Tenant from the
obligation not to use more electricity than such safe capacity.

 
18.
Tenant assumes full responsibility for protecting the Premises from theft,
robbery and pilferage.

 
19.
Tenant shall not install or operate on the Premises any machinery or mechanical
devices of a nature not directly related to Tenant’s ordinary use of the
Premises and shall keep all such machinery free of vibration, noise and air
waves which may be transmitted beyond the Premises.

 

 
-33-

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
PARKING PLAN



[exhibit-c.gif]



 
-34-

--------------------------------------------------------------------------------

 
